Exhibit 10.5

Execution Version

€200,000,000

 

 

CREDIT AGREEMENT

 

 

Dated as of July 1, 2015

among

BAXTER HEALTHCARE SA

and

BAXTER WORLD TRADE SPRL

as Borrowers

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks

J.P. MORGAN EUROPE LIMITED

as Administrative Agent

CITIBANK N.A., LONDON BRANCH

and

DEUTSCHE BANK SECURITIES INC.

as Syndication Agents

and

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS LIMITED

and

DEUTSCHE BANK SECURITIES INC.

Mandated Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

ARTICLE I DEFINITIONS

    1   

SECTION 1.01. Defined Terms.

    1   

SECTION 1.02. Accounting Terms and Principles.

    14   

SECTION 1.03. Other Interpretive Provisions.

    15   

ARTICLE II THE BORROWING FACILITY

    15   

SECTION 2.01. The Borrowing Facility.

    15   

SECTION 2.02. Making the Advances.

    16   

SECTION 2.03. Method of Electing Interest Periods.

    16   

SECTION 2.04. Determination of Euro Amount; Required Payments; Termination.

    17   

SECTION 2.05. Increase in Aggregate Commitment.

    18   

ARTICLE III SWINGLINE LOANS

    19   

SECTION 3.01. Swingline Loans.

    19   

SECTION 3.02. Swingline Loan Participations.

    19   

ARTICLE IV THE LETTER OF CREDIT FACILITY

    20   

SECTION 4.01. Obligation to Issue.

    20   

SECTION 4.02. Types and Amounts.

    20   

SECTION 4.03. Conditions.

    21   

SECTION 4.04. Procedure for Issuance of Letters of Credit.

    22   

SECTION 4.05. Letter of Credit Participation.

    22   

SECTION 4.06. Reimbursement Obligation.

    23   

SECTION 4.07. Issuing Bank Charges.

    23   

SECTION 4.08. Issuing Bank Reporting Requirements.

    24   

SECTION 4.09. Indemnification; Exoneration.

    24   

ARTICLE V GENERAL TERMS

    25   

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair.

    25   

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings.

    27   

SECTION 5.03. Effect of Failure to Borrow or Fund.

    27   

SECTION 5.04. Fees and Certain Credit Rating Determinations.

    28   

SECTION 5.05. Reduction of the Commitments.

    28   

SECTION 5.06. Repayment.

    29   

SECTION 5.07. Interest.

    29   

SECTION 5.08. Additional Interest on Advances.

    29   

SECTION 5.09. Interest on Overdue Principal.

    30   

SECTION 5.10. Interest Rate Determinations.

    30   

SECTION 5.11. Performance of Banks’ Obligations.

    30   

SECTION 5.12. Optional Prepayments.

    30   

SECTION 5.13. Increased Costs.

    31   

SECTION 5.14. Payments and Computations.

    32   

SECTION 5.15. Taxes.

    34   

 

i



--------------------------------------------------------------------------------

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness.

  38   

SECTION 5.17. Sharing of Payments, Etc.

  38   

SECTION 5.18. Termination and Prepayment with Respect to Any Bank.

  39   

SECTION 5.19. Defaulting Banks.

  41   

SECTION 5.20. Additional Borrowers.

  44   

SECTION 5.21. Resignation of a Borrower.

  44   

ARTICLE VI CONDITIONS PRECEDENT

  44   

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement.

  44   

SECTION 6.02. Conditions Precedent to Each Credit Extension.

  46   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

  46   

SECTION 7.01. Representations and Warranties of the Borrowers.

  46   

SECTION 7.02. Representations and Warranties of the Banks.

  47   

ARTICLE VIII COVENANTS

  48   

SECTION 8.01. Affirmative Covenants of the Borrowers.

  48   

SECTION 8.02. Negative Covenants of the Borrowers.

  49   

ARTICLE IX EVENTS OF DEFAULT

  49   

SECTION 9.01. Events of Default.

  49   

SECTION 9.02. Cash Collateral.

  52   

ARTICLE X THE ADMINISTRATIVE AGENT

  52   

SECTION 10.01. Authorization and Action.

  52   

SECTION 10.02. Duties and Obligations.

  52   

SECTION 10.03. Administrative Agent and Affiliates.

  53   

SECTION 10.04. Bank Credit Decision.

  53   

SECTION 10.05. Indemnification.

  53   

SECTION 10.06. Sub-Agents.

  54   

SECTION 10.07. Successor Administrative Agent.

  54   

SECTION 10.08. Syndication Agents and Mandated Lead Arrangers.

  55   

ARTICLE XI MISCELLANEOUS

  55   

SECTION 11.01. Amendments, Etc.

  55   

SECTION 11.02. Notices, Etc.

  56   

SECTION 11.03. No Waiver; Cumulative Remedies.

  57   

SECTION 11.04. Costs and Expenses; Indemnification.

  57   

SECTION 11.05. Right of Set-Off.

  59   

SECTION 11.06. Binding Effect; Assignment.

  59   

SECTION 11.07. Confidentiality.

  63   

SECTION 11.08. Governing Law.

  64   

SECTION 11.09. Jurisdiction; Consent to Service of Process.

  64   

SECTION 11.10. WAIVER OF JURY TRIAL.

  64   

SECTION 11.11. Execution in Counterparts.

  65   

SECTION 11.12. Severability.

  65   

SECTION 11.13. Entire Agreement.

  65   

 

ii



--------------------------------------------------------------------------------

SECTION 11.14. Market Disruption.

  65   

SECTION 11.15. Existing Euro Facility.

  65   

SECTION 11.16. Judgment Currency.

  65   

SECTION 11.17. USA PATRIOT ACT.

  66   

SECTION 11.18. No Advisory or Fiduciary Responsibility.

  66   

SECTION 11.19. Lending Installations.

  67   

 

iii



--------------------------------------------------------------------------------

EXHIBIT AND SCHEDULES

 

Exhibit 2.02 Form of Notice of Borrowing Exhibit 2.03 Form of Notice of Interest
Period Election Exhibit 4.01 Form of Guaranty Exhibit 5.20 Form of Designation
Letter Exhibit 11.06 Form of Assignment and Acceptance Exhibit C-1 Form of U.S.
Tax Compliance Certificate Exhibit C-2 Form of U.S. Tax Compliance Certificate
Exhibit C-3 Form of U.S. Tax Compliance Certificate Exhibit C-4 Form of U.S. Tax
Compliance Certificate Schedule 1.01 Commitments Schedule 1.02 Lending Office
Addresses Schedule 1.03 Existing Letters of Credit Schedule 5 Pricing Matrix

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of July 1, 2015

Baxter Healthcare SA, a corporation duly organized and existing under the laws
of Switzerland (“Baxter Healthcare SA”), Baxter World Trade SPRL, a corporation
duly organized and existing under the laws of Belgium (“Baxter World Trade
SPRL”), the financial institutions listed on the signature pages of this
Agreement under the heading “Banks” (such financial institutions and any
successor financial institution that becomes a party to this Agreement pursuant
to Section 2.05, 5.18 or 11.06 hereinafter individually being referred to as a
“Bank” and collectively referred to as the “Banks”), and J.P. Morgan Europe
Limited, as administrative agent hereunder (such administrative agent and any
successor administrative agent appointed pursuant to Section 10.07,
“Administrative Agent”), agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Act” has the meaning assigned to that term in Section 11.17.

“Additional Borrower” means a Wholly-Owned Subsidiary of the Guarantor which
becomes a “Borrower” hereunder pursuant to Section 5.20.

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means (a) an advance by a Bank to the Applicable Borrower pursuant to
Section 2.01, as the same may be continued from time to time pursuant to
Section 2.03, (b) an advance by a Swingline Bank to the Applicable Borrower
pursuant to Section 3.01 or (c) an automatic advance by a Bank to the Applicable
Borrower pursuant to Section 4.06.

“Affiliate” means, as to any Person at any time, any other Person that, at such
time, directly or indirectly, controls, is controlled by or is under common
control with such Person.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposure of all Banks hereunder at such time.



--------------------------------------------------------------------------------

“Agreed Currencies” means (a) Euro, (b) so long as such currency remains an
Eligible Currency, Swiss Francs, and (c) any other Eligible Currency which the
Applicable Borrower requests the Administrative Agent to include as an Agreed
Currency hereunder and which is acceptable to all of the Banks. For the purposes
of this definition, the specific currency referred to in clause (b), above,
shall mean and be deemed to refer to the lawful currency of the jurisdiction
referred to in connection with such currency, i.e., “Swiss Francs” means the
lawful currency of Switzerland.

“Applicable Accounting Principles” means, with respect to any Borrower,
generally accepted accounting principles as in effect from time to time in the
jurisdiction of such Borrower’s organization (or, to the extent used by such
Borrower in lieu of such accounting principles, GAAP or International Financial
Reporting Standards).

“Applicable Borrower” means, relative to any Advance or Letter of Credit, the
Borrower to which such credit has been or is anticipated to be extended.

“Applicable Margin” means, at any time with respect to each Advance, a rate per
annum determined in accordance with Schedule 5.

“Applicable Percentage” means, with respect to a Bank, such Bank’s pro rata
share of the Aggregate Commitments (or, after the Commitments have been
terminated, the aggregate unpaid principal amount of Advances and L/C
Obligations then outstanding under the Agreement).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.06(c).

“Bank” and “Banks” are defined in the first paragraph hereof. Unless the context
otherwise requires, the term “Banks” includes the Swingline Banks and the
Issuing Banks.

“Bank Termination Date” has the meaning assigned to that term in
Section 5.18(b).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

2



--------------------------------------------------------------------------------

“Borrower” means each of Baxter Healthcare SA, Baxter World Trade SPRL and each
Additional Borrower, both individually and (as the context requires)
collectively; and “Borrowers” means all of the foregoing collectively.

“Borrowing” means (a) a borrowing consisting of Advances in the same currency
and as to which a single Interest Period is in effect, made on the same day by
the Banks, as the same may be continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent Conversion or
continuation in connection with which a single Borrowing may have been divided
into several Borrowings or several Borrowings may have been combined (in whole
or in part) into a single Borrowing, (b) a Swingline Loan or (c) a borrowing of
Advances pursuant to Section 4.06 made on the same day by the Banks.

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder, or a Letter of Credit is, or is proposed to be, issued hereunder.

“Business Day” means a day (other than Saturday or Sunday) of the year on which
banks are not required or authorized to close in London and in New York City and
are generally open for the conduct of substantially all of their commercial
lending activities; provided that when used in connection with an Advance, the
term “Business Day” shall also be a day on which dealings are carried on in the
London interbank market.

“Change in Law” has the meaning assigned it in Section 5.13(a).

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of fifty percent (50%) or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Guarantor; (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than the Guarantor or any of its Wholly-Owned Subsidiaries, of
fifty percent (50%) or more of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of a Borrower; or (c) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Guarantor or a Borrower by Persons who were neither (i) nominated by the
board of directors of the Guarantor or a Borrower, as applicable, nor
(ii) appointed by directors so nominated.

“Closing Date” means July 1, 2015.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Advances and to acquire participations in Swingline Loans and Letters of
Credit hereunder, the maximum extent of such commitment being expressed as the
amount indicated opposite such Bank’s name on Schedule 1.01 hereto, as such
amount may from time to time have been increased pursuant to Section 2.05,
reduced pursuant to Section 5.05 or modified in accordance with Section 11.06.

 

3



--------------------------------------------------------------------------------

“Computation Date” has the meaning assigned to that term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 11(f) of the Guaranty.

“Consolidated Subsidiary” means any Subsidiary of the Guarantor the accounts of
which are Consolidated.

“Credit Extension” means a borrowing of Advances or the issuance of a Letter of
Credit hereunder.

“Credit Ratings” has the meaning assigned to that term in Schedule 5.

“Debentures” means long-term debt securities (without third-party credit
enhancement).

“Debt” means the sum of: (a) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (b) obligations of the
Guarantor and its Consolidated Subsidiaries as lessee under leases that, in
accordance with GAAP, are recorded as capital leases, and (c) obligations of the
Guarantor and its Consolidated Subsidiaries under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of other parties of the kinds referred to in clauses
(a) and (b) above (other than Debt of any Subsidiary, to the extent such Debt is
included in the calculation of Debt as a result of clause (a) or (b) above) in
excess of $100,000,000 in the aggregate for all such obligations described in
this clause (c). The term “Debt” shall not include the undrawn face amount of
any letter of credit issued for the account of the Guarantor or any of its
Consolidated Subsidiaries, but shall include the reimbursement obligation owing
from time to time by the Guarantor or any of its Consolidated Subsidiaries in
respect of drawings made under any letter of credit in the event reimbursement
is not made immediately following the applicable drawing.

“Defaulting Bank” means (a) any Bank that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (1) fund any
portion of its Commitment, (2) fund any portion of its participations in Letters
of Credit or Swingline Loans or (3) pay over to any Recipient any other amount
required to be paid by it hereunder, unless, in the case of clause (1) above,
such Bank notifies the Administrative Agent in writing that such failure is the

 

4



--------------------------------------------------------------------------------

result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrowers or any Recipient in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding an advance
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (iii) has failed, within three (3) Business
Days after request by a Recipient, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit, Swingline Loans and Advances under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (ii) upon such
Recipient’s receipt of such certification in form and substance satisfactory to
it and the Administrative Agent or (iii) has become the subject of a Bankruptcy
Event; or (b) a Bank whose Parent shall become the subject of a Bankruptcy
Event.

“Designation Letter” means a designation letter substantially in the form of
Exhibit 5.20.

“Dollars” and “$” means the lawful currency of the United States of America.

“Eligible Currency” means any currency other than Euro (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Euro in the international interbank market and (e) as to which a Euro Amount may
be readily calculated. If, after the designation by the Banks of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
determination of the Administrative Agent, no longer readily available or freely
traded or (z) in the determination of the Administrative Agent, a Euro Amount of
such currency is not readily calculable, the Administrative Agent shall promptly
notify the Banks and the Borrowers, and such currency shall no longer be an
Agreed Currency until such time as all of the Banks agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five
Business Days of receipt of such notice from the Administrative Agent, the
Applicable Borrower shall repay all Advances in such affected currency.

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974. References to
sections of ERISA also refer to any successor sections.

 

5



--------------------------------------------------------------------------------

“Euro”, “€” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of the Economic and Monetary Union.

“Euro Amount” of any currency at any date means (a) the amount of such currency
if such currency is Euro or (b) the equivalent in Euro of the amount of such
currency if such currency is any currency other than Euro, calculated on the
basis of the rate at which such currency may be exchanged into Euro at the time
of determination on such day on the Reuters Currency pages, if available, for
such currency. In the event that such rate does not appear on any Reuters
Currency pages, the exchange rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrowers, or, in the absence of such an
agreement, such exchange rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the exchange
rate, on such date for the purchase of Euro for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be prima facie evidence thereof.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, the London interbank offered rate as administered by
ICE Benchmark Administration (“ICE”) (or any other Person that takes over the
administration of such rate) for the applicable Agreed Currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen (or, in the event such rate does not appear on such
Reuters pages, on any successor or substitute Reuters page that displays such
rate, or on the appropriate pages of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); in each case, the “Eurocurrency Screen Rate”) at
approximately 11:00 a.m. London time two Business Days prior to the first day of
such Interest Period; provided that if the Eurocurrency Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the Eurocurrency Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurocurrency Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Advance in any Agreed Currency means the maximum reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the reserve requirement (including any
emergency, supplemental or other marginal reserve requirement and taking into
account any

 

6



--------------------------------------------------------------------------------

transitional adjustments or other scheduled changes in reserve requirements
during such Interest Period) for such Bank with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Events of Default” has the meaning assigned to that term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than an assignment made pursuant to Section 5.18)
or (ii) such Bank changes its lending office, except in each case to the extent
that, pursuant to Section 5.15, amounts with respect to such Taxes were payable
either to such Bank’s assignor immediately before such Bank became a party
hereto or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.15(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Euro Facility” means Baxter Healthcare SA’s revolving credit agreement
dated as of January 7, 2008.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
1.03 hereto.

“Existing US Facility’ means the Guarantor’s four-year revolving credit
agreement dated as of June 17, 2011.

“Facility Fee” is defined in Section 5.04(a).

“Facility Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc., or its successor.

 

7



--------------------------------------------------------------------------------

“Foreign Bank” means, relative to credit extended to a Borrower, (a) if the
Applicable Borrower is a U.S. Person, a Bank that is not a U.S. Person, and
(b) if the Applicable Borrower is not a U.S. Person, a Bank that is resident or
organized under the laws of a jurisdiction other than that in which the
Applicable Borrower is resident for tax purposes.

“Form 10” means the Registration Statement on Form 10 filed with the SEC by
Baxalta Incorporated on December 10, 2014, as amended from time to time, to
effect the Spin Off, as declared effective on June 9, 2015.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Acts” is defined in Section 4.09(a).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” means Baxter International Inc., a Delaware corporation.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

“Guaranty” means the Guaranty, dated as of the Closing Date, executed by the
Guarantor, substantially in the form of Exhibit 4.01 hereto.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance (or on the effective date of
continuation or Conversion thereof pursuant to Section 2.03) and ending on the
last day of the period selected by the Applicable Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one (1),
two (2), three (3) or six (6) months; provided that:

(a) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

(b) Interest Periods commencing on the same day for Advances comprising the same
Borrowing shall be of the same duration;

(c) Whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period

 

8



--------------------------------------------------------------------------------

shall be extended to occur on the next succeeding Business Day, unless such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, in which case the last day of such Interest Period
shall occur on the immediately preceding Business Day; and

(d) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

“Interpolated Rate” means, at any time for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which such Screen Rate is available for
the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means each of JPMorgan Chase Bank, N.A., London Branch, Deutsche
Bank AG, London Branch, Citibank, N.A., London Branch and any other Bank that,
at a Borrower’s request, agrees, in such other Bank’s sole discretion, to become
an Issuing Bank for the purpose of issuing Letters of Credit under this
Agreement, and their respective successors and assigns.

“J.P. Morgan Europe” means J.P. Morgan Europe Limited, in its individual
capacity, and its successors.

“L/C Application” means a letter of credit application and reimbursement
agreement in such form as the applicable Issuing Bank may from time to time
employ in the ordinary course of business.

“L/C Commitment” means, with respect to any Issuing Bank at any time, the amount
indicated opposite such Bank’s name on Schedule 1.01 hereto or such other amount
as may be agreed between such Issuing Bank and the Borrowers, and specified to
the Administrative Agent, from time to time.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Exposure” means, at any time, the sum of the L/C Obligations at such time.
The L/C Exposure of any Bank at any time shall be its Applicable Percentage of
the total L/C Exposure at such time.

“L/C Interest” has the meaning assigned to such term in Section 4.05.

 

9



--------------------------------------------------------------------------------

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (iii) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (iv) the aggregate face amount of all
Letters of Credit requested by the Borrowers but not yet issued (unless the
request for an unissued Letter of Credit has been denied). The L/C Obligations
of any Bank at any time shall be such Bank’s Applicable Percentage multiplied by
the aggregate L/C Obligations at such time.

“Lending Office” means, with respect to each Bank, the office of such Bank
specified as its “Lending Office” opposite its name on Schedule 1.02 hereto or
such other office of such Bank as such Bank may from time to time specify to the
Borrowers and the Administrative Agent.

“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to Section 4.01.

“Letter of Credit Fee” is defined in Section 5.04(b).

“Letter of Credit Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
and any other agreement, instrument or document executed in connection therewith
that the Borrowers and the Administrative Agent agree in writing is a Loan
Document.

“Loan Parties” means the Borrowers and the Guarantor.

“Majority Banks” means at any time Banks having more than fifty percent (50%) of
the then aggregate amount of the Commitments or, if the Commitments have been
terminated, holding more than fifty percent (50%) of the Euro Amount of
Aggregate Revolving Credit Exposure then outstanding under this Agreement. The
Commitments, Advances, Swingline Loans and L/C Obligations of any Defaulting
Bank shall be disregarded in determining the Majority Banks at any time.

“Margin Regulations” has the meaning assigned to that term in Section 8.01(h).

“Mandated Lead Arrangers” means J.P. Morgan Limited, Citigroup Global Markets
Limited and Deutsche Bank Securities Inc. in their capacities as Mandated Lead
Arrangers.

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

“Material Subsidiary” means any Borrower and any other subsidiary of the
Guarantor that would be a significant subsidiary of the Guarantor within the
meaning of Rule 1-02(w)(2) under Regulation S-X promulgated by the Securities
and Exchange Commission; provided that the reference to “10 percent of the total
assets of the registrant and its subsidiaries”

 

10



--------------------------------------------------------------------------------

therein shall be deemed for the purposes of this definition to read as “20
percent of the total assets of the registrant and its subsidiaries”. As of the
Closing Date, the Material Subsidiaries are Baxter Healthcare Corporation and
Baxter World Trade Corporation.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Guarantor or any Material Subsidiary
makes or is obligated to make contributions.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all affected Banks in accordance
with the terms of Section 11.01 and (ii) has been approved by the Majority
Banks.

“Note” has the meaning assigned to that term in Section 5.16(d).

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

“Notice of Interest Period Election” has the meaning assigned to that term in
Section 2.03.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.18).

“Overnight LIBO” means, when used in reference to any Advances or Borrowing,
whether such Advances or the Advances comprising such Borrowing accrues interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, for any date, (a) the overnight London interbank
offered rate as administered by ICE (or any other Person that takes over the
administration of such rate) for deposits in Euros as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on such Reuters pages, on any successor or substitute
Reuters page that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at approximately 11 a.m.
London time on such date (or, if such date is not a Business Day, on the most
recent Business Day preceding such date) plus (b) the Applicable Margin. In the
event that such overnight London interbank offered rate determined as provided
in clause (a) above is less than zero, then such overnight London interbank
offered rate shall be deemed to be zero.

 

11



--------------------------------------------------------------------------------

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by a Borrower or any Material
Subsidiary or to which a Borrower or any Material Subsidiary contributes or has
an obligation to contribute.

“Qualifying Bank” means a financial institution that is recognized as a bank by
the banking laws in force in its country of incorporation and that exercises in
such jurisdiction as its main purpose a true banking activity, having bank
personnel, premises, communications devices of its own and the authority of
decision-making in accordance with the explanatory notes of the Swiss Federal
Tax Administration No. S-02.128 (1.2000), S-02.122.1 (4.1999) and S-02.123
(9.1986).

“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Bank
and (iii) any Issuing Bank.

“Register” has the meaning assigned to that term in Section 11.06(e).

“Reimbursement Obligation” is defined in Section 4.06.

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Advances pursuant to
Section 2.01, its L/C Exposure and its Swingline Exposure at such time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“S&P” means Standard & Poor’s Financial Services, LLC, or its successor.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

12



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of comprehensive country-wide economic or financial sanctions
or trade embargoes imposed, administered or enforced by any Person listed in the
definition of “Sanctions” (the Sanctioned Countries as of the date hereof being
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (ii) any Person operating, organized or resident in
a Sanctioned Country or (iii) any Person controlled or more than 50% owned by
any such Person.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Section 4.06 Advance” means an Advance made by a Bank pursuant to Section 4.06.

Special Notice” has the meaning assigned to that term in Section 5.18(a).

“Spin Off” means the spin-off by the Guarantor of Baxalta Incorporated described
in the Form 10.

“Subsidiary” means, at any time, with respect to a Borrower or the Guarantor,
any entity with respect to which at such time such Person alone owns, such
Person and one or more of its Subsidiaries together own, or any Person
controlling such Person owns, in each such case directly or indirectly, capital
stock (or the equivalent equity interest) having ordinary voting power to elect
a majority of the members of the Board of Directors of such corporation (or, in
the case of a partnership or joint venture, having the majority interest in the
capital or profits of such entity).

“Successor Bank” has the meaning assigned to that term in Section 5.18(b).

“Swingline Banks” means JPMorgan Chase Bank, N.A., London Branch, Deutsche Bank
AG, London Branch and Citibank, N.A., London Branch, each in its capacity as a
lender of Swingline Loans hereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (i) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Bank in its capacity as a Swingline Bank, and (ii) the outstanding
principal amount at such time of all Swingline Loans made by such Bank in its
capacity as a Swingline Bank (less the amount of participations funded by the
other Banks in such Swingline Loans).

“Swingline Loan” means an Advance made pursuant to Section 3.01.

 

13



--------------------------------------------------------------------------------

“Syndication Agents” means Deutsche Bank Securities Inc. and Citibank, N.A.,
London Branch, in their capacities as Syndication Agents.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TB Advance” has the meaning assigned to that term in Section 5.18(c).

“Terminated Bank” has the meaning assigned to that term in Section 5.18(b).

“Termination Date” means, the earlier of (i) July 1, 2020 and (ii) the date on
which the Commitments shall have been reduced to zero or terminated in whole
pursuant to the terms hereof.

“Termination Notice” has the meaning assigned to that term in Section 5.18(b).

“Unfunded Liability” means, in the case of a Plan, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such Plan exceeds the fair market actuarial value of all assets of such
Plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such Plan by the Plan’s enrolled actuary using the
actuarial assumptions used to calculate the Plan’s minimum funding obligation
under ERISA.

“Unmatured Event of Default” means an event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 5.15.

“Wholly-Owned Subsidiary” of a Person means (a) any corporation 100% of whose
capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (b) any partnership, limited
liability company, association, joint venture or other entity 100% of the
ownership interests of which shall at the time be owned by such Person and/or
one or more Wholly-Owned Subsidiaries of such Person (other than, in the case of
Subsidiaries organized in a jurisdiction outside the United States of America,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Guarantor and its Subsidiaries under
applicable law).

SECTION 1.02. Accounting Terms and Principles.

(a) Except as otherwise provided herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial

 

14



--------------------------------------------------------------------------------

statements required to be delivered hereunder shall be prepared in accordance
with GAAP as in effect from time to time, applied on a basis consistent (except
for changes concurred in by the Guarantor’s independent accountants or, in the
case of the financial statements required to be delivered pursuant to
Section 8.01(g)(i), as determined by the Guarantor to be required in accordance
with then existing GAAP) with the December 31, 2014 audited Consolidated
financial statements of the Guarantor and its Consolidated Subsidiaries.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Guarantor or the Majority Banks shall so request, the Administrative Agent, the
Banks and the Guarantor shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Banks); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Guarantor shall
provide to the Administrative Agent and each Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

SECTION 1.03. Other Interpretive Provisions. Unless the context otherwise
requires, (a) any pronoun shall include the corresponding masculine, feminine
and neuter forms; (b) the words “include” and “including” shall be deemed to be
followed by the phrase “without limitation”; (c) any definition of or reference
to an agreement, instrument or other document (including this Agreement) shall
be construed to refer to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified; (d) any
reference to a Person shall be construed to include such Person’s successors and
permitted assigns; (e) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections hereof, and
Exhibits and Schedules hereto; (f) any reference to a law or regulation shall
include all statutory and regulatory provisions consolidating, amending,
supplementing, replacing or interpreting such law from time to time; (g) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; and (h) Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

ARTICLE II

THE BORROWING FACILITY

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Agreed
Currencies to the Borrowers from time to time on any Business Day during the
period from the date hereof to the Termination Date in an aggregate Euro Amount
that will not result in (a) such Bank’s Revolving Credit Exposure exceeding such
Bank’s Commitment or (b) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments. Subject to Section 5.01, each Borrowing (other than a
Swingline Loan) shall be in an aggregate Euro Amount not less than €10,000,000
and an integral multiple of 5,000,000 units of the applicable currency, shall be
made on the same day from the Banks ratably according to their respective
Commitments. Within the

 

15



--------------------------------------------------------------------------------

limits of each Bank’s Commitment, the Borrowers may borrow Advances under this
Section 2.01, maintain Advances outstanding by continuing such Advances pursuant
to Section 2.03, or prepay Advances pursuant to Section 5.12, and reborrow
Advances under this Section 2.01. The Aggregate Commitments to lend hereunder
shall expire on the Termination Date.

SECTION 2.02. Making the Advances. Each Borrowing (other than a Swingline Loan)
shall be requested by facsimile notice given by the Applicable Borrower to the
Administrative Agent not later than 10:00 a.m. (London time) three (3) Business
Days prior to the proposed Borrowing Date (or, in the case of the initial
Advances, such lesser number of days to which the Administrative Agent may
agree). Each notice of Borrowing pursuant to this Section 2.02 (a “Notice of
Borrowing”) shall be in substantially the form of Exhibit 2.02 hereto,
specifying the proposed Borrowing Date, aggregate amount of the proposed
Borrowing and the Interest Period and Agreed Currency applicable thereto for
each such Advance, and shall include such information as shall be required by
Section 8.01(h). If no currency is specified with respect to any requested
Borrowing, then the Applicable Borrower shall be deemed to have selected Euro.
If no Interest Period is specified with respect to any requested Borrowing, then
the Applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall in turn promptly notify
each Bank by telephone (to be confirmed immediately in writing) or facsimile of
the date, applicable interest rate, applicable Agreed Currency and aggregate
amount of such Borrowing and such Bank’s ratable portion of such Borrowing. Each
Bank, for the account of its Lending Office, shall, before 12:00 Noon (London
time) on the Borrowing Date specified in the notice received from the
Administrative Agent pursuant to the preceding sentence, deposit such Bank’s
ratable portion of such Borrowing in such funds as then may be customary for the
settlement of transactions in such Agreed Currency to the Administrative Agent
in accordance with those instructions stipulated on any given drawdown request
by the Administrative Agent. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article VI,
the Administrative Agent shall make same day funds in the amount of such funds
available to the Applicable Borrower by 2:00 p.m. (London time) on the date of
Borrowing, at the account specified by the Applicable Borrower in the applicable
Notice of Borrowing.

SECTION 2.03. Method of Electing Interest Periods. (a) The Advances included in
each Borrowing (other than a Swingline Loan) initially shall have the Interest
Period specified by the Applicable Borrower in the applicable Notice of
Borrowing. Thereafter, the Applicable Borrower may from time to time elect to
continue such Borrowing for a new Interest Period effective on the last day of
the then current Interest Period applicable to such Borrowing. In no event shall
any Borrower have the option to convert the Agreed Currency in which a Borrowing
is denominated to another Agreed Currency; provided that any Borrower may repay
such a Borrowing and reborrow in another Agreed Currency in accordance with this
Agreement.

Each such election by the Applicable Borrower to continue Advances shall be made
by delivering a notice (a “Notice of Interest Period Election”) to the
Administrative Agent by not later than 10:00 a.m. (London time) at least three
Business Days before the continuation selected in such notice is to be
effective. If the Applicable Borrower shall fail to issue a Notice of Interest
Period Election within three Business Days prior to the end of any Interest
Period (unless the Applicable Borrower shall have issued a notice of prepayment
in respect of the applicable

 

16



--------------------------------------------------------------------------------

Borrowing in accordance with Section 5.12), the Advances comprising such
Borrowing shall be continued as an Advance in the same Agreed Currency with an
Interest Period of one month. A Notice of Interest Period Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Borrowing; provided that (i) such portion is allocated ratably among
the Advances comprising such Borrowing and (ii) the portion to which such Notice
of Interest Period Election applies, and the remaining portion to which it does
not apply, are each a Euro Amount not less than €10,000,000 and an integral
multiple of 5,000,000 units of the applicable currency.

(b) Each Notice of Interest Period Election shall be substantially in the form
of Exhibit 2.03 hereto and shall specify:

(i) the Borrowing (or portion thereof) to which such notice applies;

(ii) the date on which the continuation selected in such notice is to be
effective, which shall comply with subsection (a) above; and

(iii) the duration of the new Interest Period.

Each Interest Period specified in a Notice of Interest Period Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Period Election shall be irrevocable when given by the Applicable
Borrower.

(c) Upon receipt of a Notice of Interest Period Election from the Applicable
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Bank of the contents thereof.

SECTION 2.04. Determination of Euro Amount; Required Payments; Termination. The
Administrative Agent will determine the Euro Amount of:

(i) each Borrowing as of the date three Business Days prior to the Borrowing
Date or, if applicable, date of conversion/continuation of such Advance or date
of a Swingline Loan,

(ii) each Borrowing as of the first day of each Interest Period and on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Majority Banks, and

(iii) each Letter of Credit as of the date three Business Days prior to the
issuance thereof, on the date of issuance thereof and on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Majority Banks.

Each day upon or as of which the Administrative Agent determines the Euro Amount
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Euro Amount is
determined on or as of such day. If at any time the Euro Amount of the Aggregate
Revolving Credit Exposure (calculated, with respect to

 

17



--------------------------------------------------------------------------------

those Advances denominated in an Agreed Currency other than Euro, as of the most
recent Computation Date with respect to each such Advance, and excluding cash
collateralized L/C Obligations) exceeds 105% of the Aggregate Commitments, the
Borrowers shall immediately repay Advances, repay Swingline Loans and/or cash
collateralize any outstanding Letters of Credits in an aggregate principal
amount sufficient to cause the remaining outstanding Advances, L/C Obligations
(excluding cash collateralized L/C Obligations) and Swingline Loans not to
exceed the Aggregate Commitments.

SECTION 2.05. Increase in Aggregate Commitment. From time to time after the
Closing Date, the Borrowers may, at their option, seek to increase the Aggregate
Commitments by up to an aggregate amount of €100,000,000 (resulting in maximum
Aggregate Commitments of up to €300,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase (which shall not be less than
€25,000,000 or such lesser amount to which the Administrative Agent may agree)
and shall certify that no Event of Default or Unmatured Event of Default has
occurred and is continuing. After delivery of such notice, the Administrative
Agent or the Borrowers, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Bank in its sole discretion) in the
total Commitments on either a ratable basis to the Banks or on a non pro-rata
basis to one or more Banks and/or to other Banks or entities reasonably
acceptable to the Administrative Agent and the Borrowers. No increase in the
total Commitments shall become effective until the existing or new Banks
extending such incremental Commitment amount and the Borrowers shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Bank agrees to the amount of its Commitment increase, (ii) any
such new Bank agrees to its Commitment amount and agrees to assume and accept
the obligations and rights of a Bank hereunder, (iii) the Borrowers accept such
incremental Commitments, (iv) the effective date of any increase in the
Commitments is specified and (v) the Borrowers certify that on such date the
conditions for a Credit Extension set forth in Section 6.02 are satisfied. Upon
the effectiveness of any increase in the total Commitments pursuant hereto,
(i) each Bank (new or existing) shall be deemed to have accepted an assignment
from the existing Banks, and the existing Banks shall be deemed to have made an
assignment to each new or existing Bank accepting a new or increased Commitment,
of an interest in each then outstanding Advance (in each case, on the terms and
conditions set forth in the Assignment and Assumption) and (ii) the Swingline
Exposure and L/C Exposure of the existing and new Banks shall be automatically
adjusted such that, after giving effect to such assignments and adjustments, all
Revolving Credit Exposure hereunder is held ratably by the Banks in proportion
to their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for, and substantially contemporaneously with the
payment to the assigning Banks of, the principal amount assigned plus accrued
and unpaid interest and Facility and Letter of Credit Fees. Payments received by
assigning Banks pursuant to this Section in respect of the principal amount of
any Advance shall, for purposes of Section 11.04(b) be deemed prepayments of
such Credit Extension. Any increase of the total Commitments pursuant to this
Section shall be subject to receipt by the Administrative Agent from the
Borrowers of such supplemental opinions, resolutions, certificates and other
documents as the Administrative Agent may reasonably request. No consent of any
Bank (other than the Banks agreeing to new or increased Commitments) shall be
required for any incremental Commitment provided or Advance made pursuant to
this Section 2.05.

 

18



--------------------------------------------------------------------------------

ARTICLE III

SWINGLINE LOANS

SECTION 3.01. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Bank
may, in its sole discretion, from the date hereof until the Termination Date
make Swingline Loans denominated in Euros to the Borrowers, in an aggregate
principal amount for all Swingline Loans not to exceed €15,000,000 at any time
outstanding that will not result in (i) such Swingline Bank’s Revolving Credit
Exposure exceeding its Commitment or (ii) the Aggregate Revolving Credit
Exposure exceeding the Aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Applicable Borrower shall notify the
Administrative Agent of such request in writing, not later than 12:00 p.m.
(London time) on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the Swingline Bank that is requested to make such
Swingline Loan, the requested date (which shall be a Business Day) and amount
(which shall be a Euro Amount not less than €250,000 and an integral multiple of
50,000 units of the applicable currency) of the requested Swingline Loan. The
Administrative Agent will promptly advise the applicable Swingline Banks of any
such notice received from the Applicable Borrower. Each Swingline Bank shall
make any requested Swingline Loan which, in its sole discretion, it elects to
make, available to the Applicable Borrower by means of a credit to account of
the Applicable Borrower with the Administrative Agent designated for such
purpose by 3:00 p.m. (London time) on the requested date of such Swingline Loan.

SECTION 3.02. Swingline Loan Participations. Any Swingline Bank may by written
notice given to the Administrative Agent require the Banks to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Banks will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Bank, specifying in such notice such Bank’s
Applicable Percentage of such Swingline Loans. Each Bank hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, Local Time, on a Business Day no later than 5:00 p.m. London Time on such
Business Day and if received after 12:00 noon, London Time, on a Business Day
shall mean no later than 10:00 a.m. London Time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of such
Swingline Bank, such Bank’s Applicable Percentage of such Swingline Loans. Each
Bank acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Bank shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Advances made by
such Bank (and Section 2.02 shall

 

19



--------------------------------------------------------------------------------

apply, mutatis mutandis, to the payment obligations of the Banks), and the
Administrative Agent shall promptly pay to such Swingline Bank the amounts so
received by it from the Banks. The Administrative Agent shall notify the
Applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline Banks.
Any amounts received by a Swingline Bank from the Applicable Borrower (or other
party on behalf of the Applicable Borrower) in respect of a Swingline Loan after
receipt by such Swingline Bank of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Banks that shall have made their payments pursuant
to this paragraph and to such Swingline Banks, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Bank or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Applicable Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Applicable Borrower of any default in the payment thereof.

ARTICLE IV

THE LETTER OF CREDIT FACILITY

SECTION 4.01. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrowers herein set forth, each Issuing Bank hereby severally agrees to
issue for the account of any Borrower through such Issuing Bank’s branches as it
and the such Borrower may jointly agree, one (1) or more Letters of Credit in
Agreed Currencies in accordance with this Article IV, from time to time during
the period commencing on the date hereof and ending no later than five
(5) Business Days prior to the Termination Date. On the Closing Date, each
Existing Letter of Credit shall be deemed to be a Letter of Credit issued under
and governed in all respects by the terms and conditions of this Agreement, and
each Bank shall participate in each Existing Letter of Credit in an amount equal
to its Applicable Percentage.

SECTION 4.02. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

(a) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (i) the Euro Amount
of Aggregate Revolving Credit Exposure at such time would exceed the Aggregate
Commitments at such time, (ii) any Bank’s Revolving Credit Exposure would exceed
its Commitment, (iii) the aggregate outstanding amount of the L/C Obligations
would exceed a Euro Amount of €30,000,000 or (iv) the outstanding amount of the
L/C Obligations of such Issuing Bank would exceed its L/C Commitment (unless
otherwise agreed in writing by such Issuing Bank and prompt notice of such
agreement is given to the Administrative Agent); or

(b) issue any Letter of Credit which has an expiration date (or date for payment
of any draft presented thereunder) later than the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof,

 

20



--------------------------------------------------------------------------------

one year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the scheduled Termination Date; provided, however,
that an Issuing Bank may issue a Letter of Credit which has an expiration date
(or date for payment of any draft presented thereunder) later than the date
which is five (5) Business Days immediately preceding the Termination Date (such
date being the “LC Collateral Trigger Date”) so long as on or before the LC
Collateral Trigger Date the Applicable Borrower has cash collateralized such
Letter of Credit in an amount and pursuant to documentation satisfactory to the
applicable Issuing Bank (and, if such cash collateral has not been so furnished
by the Applicable Borrower prior to the LC Collateral Trigger Date, then on the
LC Collateral Trigger Date the Applicable Borrower shall deliver and pledge to
the applicable Issuing Bank such cash collateral in such amount).
Notwithstanding the foregoing, no Letter of Credit shall be issued which has an
expiration date that is more than one (1) year beyond the Termination Date.

SECTION 4.03. Conditions.

(a) In addition to being subject to the satisfaction of the conditions contained
in Sections 6.01 and 6.02, the obligation of an Issuing Bank to issue any Letter
of Credit is subject to the satisfaction in full of the following conditions:

(i) the Applicable Borrower shall have delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) an L/C Application in the manner
prescribed in Section 4.04, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit or shall impose upon the Issuing Bank with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to the Issuing Bank as of the date of this Agreement and which the Issuing Bank
in good faith deems material to it.

(b) No Issuing Bank shall extend, renew, or amend any Letter of Credit unless
the requirements of this Section 4.03 are met as though a new Letter of Credit
were then being requested and issued.

(c) Notwithstanding anything herein to the contrary, the Issuing Bank shall have
no obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund in violation
of applicable Sanctions any activity or business of or with any Sanctioned
Person or in any country or territory that, at the time of such funding, is the
subject of any Sanctions or (ii) in any manner that would result in a violation
of any Sanctions by any party to this Agreement.

 

21



--------------------------------------------------------------------------------

SECTION 4.04. Procedure for Issuance of Letters of Credit.

(a) Prior to the issuance of each Letter of Credit, and as a condition of such
issuance, the Applicable Borrower shall deliver to the Issuing Bank (with a copy
to the Administrative Agent) an L/C Application signed by the Applicable
Borrower, together with such other documents or items as may be required
pursuant to the terms thereof. Unless the Issuing Bank shall otherwise agree,
each Letter of Credit shall be issued no earlier than two (2) Business Days
after delivery of the foregoing documents, which delivery may be by the
Applicable Borrower to the Issuing Bank by facsimile transmission, telex or
other electronic means followed by delivery of executed originals within five
(5) days thereafter. The documents so delivered shall be in compliance with the
requirements set forth in Sections 4.02 and 4.03, and shall specify therein
(i) the stated amount of the Letter of Credit requested, (ii) the effective date
of issuance of such requested Letter of Credit, which shall be a Business Day,
(iii) the date on which such requested Letter of Credit is to expire, which
shall be a Business Day not later than five (5) Business Days prior to the
Termination Date, except as permitted in Section 4.02(ii), and (iv) the
aggregate amount of L/C Obligations which are outstanding and which will be
outstanding after giving effect to the requested Letter of Credit issuance.
Subject to the terms and conditions of Sections 4.02 and 4.03, and provided that
the applicable conditions set forth in Sections 6.01 and 6.02 shall, to the
knowledge of the Issuing Bank, have been satisfied, the Issuing Bank shall, on
the requested date, issue a Letter of Credit on behalf of the Applicable
Borrower in accordance with the Issuing Bank’s usual and customary business
practices (and a copy of such issued Letter of Credit shall be delivered by the
Issuing Bank to the Administrative Agent). In addition, any amendment of an
Existing Letter of Credit that has the effect of increasing the face amount
thereof or extending the expiration date thereof shall be deemed to be an
issuance of a new Letter of Credit and shall be subject to the requirements of
this Section 4.04.

(b) The applicable Issuing Bank shall give the Administrative Agent written or
telex notice of the issuance of a Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

(c) Notwithstanding anything contained in any L/C Application or any document
executed in connection therewith to the contrary, in the event any term or
provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.

SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have notified
the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Sections 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Applicable Borrower in respect thereof, and the liability of
such Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”)
in an amount equal to the amount

 

22



--------------------------------------------------------------------------------

available for drawing under such Letter of Credit multiplied by such Bank’s
Applicable Percentage. Each Issuing Bank will notify each Bank that has a
Commitment promptly upon presentation to it of an L/C Draft or upon any other
draw under a Letter of Credit. On or before the Business Day on which an Issuing
Bank makes payment of each such L/C Draft or, in the case of any other draw on a
Letter of Credit, on demand by the Administrative Agent, each Bank shall make
payment to the Administrative Agent, for the account of the applicable Issuing
Bank, in immediately available funds in an amount equal to the amount of the
payment under the L/C Draft or other draw on the Letter of Credit multiplied by
such Bank’s Applicable Percentage. Except to the extent set forth in the last
sentence of this Section 4.05, the obligation of each Bank to reimburse the
Issuing Banks under this Section 4.05 shall be unconditional, continuing,
irrevocable and absolute without counterclaim or set-off; provided, however, the
obligation of each Bank shall not extend to payments made under a Letter of
Credit resulting from the Issuing Bank’s gross negligence or willful misconduct
in honoring any L/C Draft. In the event that any Bank fails to make payment to
the Administrative Agent of any amount due under this Section 4.05, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied, and such Bank shall pay to the
Administrative Agent, for the account of the applicable Issuing Bank, interest
on the amount of such Bank’s outstanding obligation at an interest rate
reasonably determined by the Administrative Agent in accordance with banking
industry practices on interbank compensation; provided, however, that nothing
contained in this sentence shall relieve such Bank of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 4.05. Notwithstanding the foregoing, no Bank shall have any
reimbursement, payment or other obligation with respect to any cash
collateralized Letter of Credit issued pursuant to the proviso in
Section 4.02(b)(ii) hereof.

SECTION 4.06. Reimbursement Obligation. The Applicable Borrower agrees
unconditionally, irrevocably and absolutely to pay promptly to the
Administrative Agent, for the account of the Banks, the amount of each drawing
made under or pursuant to a Letter of Credit issued for its account (such
obligation of the Applicable Borrower to reimburse the Administrative Agent for
a drawing made under a Letter of Credit, a “Reimbursement Obligation” with
respect to such Letter of Credit) plus all other charges and expenses with
respect thereto specified in Section 4.07 or in the applicable L/C Application.
If the Applicable Borrower at any time fails to repay a Reimbursement Obligation
pursuant to this Section 4.06, the Applicable Borrower shall be deemed to have
elected to borrow under a Borrowing, as of the date of the drawing giving rise
to the Reimbursement Obligation and equal in amount to the amount of the unpaid
Reimbursement Obligation. Such Borrowing shall be made automatically, without
notice, without any requirement to satisfy the conditions precedent otherwise
applicable to a Borrowing and without regard to minimum amounts or integral
multiples of any amount otherwise required for a Borrowing. Such Borrowing shall
be comprised of Advances made by the Banks, each Advance being in the amount of
the portion of the related drawing that shall have been funded by the applicable
Bank. The proceeds of such Borrowing shall be used to repay such Reimbursement
Obligation.

SECTION 4.07. Issuing Bank Charges. In addition to the fees described in
Section 5.04(b), the Applicable Borrower agrees to pay to each Issuing Bank,
(i) on the date of issuance of each Letter of Credit issued for its account (or
on such other date as may be agreed

 

23



--------------------------------------------------------------------------------

between the Applicable Borrower and the applicable Issuing Bank), a fronting fee
in respect of such Letter of Credit in a separately agreed amount, and (ii) all
reasonable and customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by the Issuing Banks with respect to Letters of Credit,
including standard commissions, payable promptly following delivery to the
Applicable Borrower of each invoice in respect of any such amount. The Existing
Letters of Credit shall not be subject to the charges described herein to the
extent such charges are duplicative of charges paid with respect thereto
pursuant to the Existing Credit Agreement.

SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 4.04(b), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by each Applicable Borrower during such month. In
addition, upon the request of the Administrative Agent, each Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit to which the
Issuing Bank is party and such other documentation as may reasonably be
requested by the Administrative Agent. Upon the request of any Bank, the
Administrative Agent will provide to such Bank information concerning such
Letters of Credit.

SECTION 4.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Applicable Borrower hereby agrees to protect, indemnify, pay and save harmless
the Administrative Agent, each Issuing Bank and each Bank from and against any
and all liabilities and costs which the Administrative Agent, such Issuing Bank
or such Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit for its account other than as a result
of the gross negligence or willful misconduct of the Issuing Bank as determined
in a non-appealable judgment by a court of competent jurisdiction, or (ii) the
failure of the applicable Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

(b) As among the Applicable Borrower, the Banks, the Administrative Agent and
the Issuing Banks, the Applicable Borrower assumes all risks of the acts and
omissions of, or misuse of each Letter of Credit by, the beneficiary of such
Letter of Credit. In furtherance and not in limitation of the foregoing, neither
the Administrative Agent, any Issuing Bank nor any Bank shall be responsible for
(unless caused by its gross negligence or willful misconduct): (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any other party in connection with the application for and issuance
of the Letters of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason;

 

24



--------------------------------------------------------------------------------

(iii) failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, facsimile, email or other similar form of electronic transmission or
otherwise; (v) errors in interpretation of technical trade terms; (vi) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Administrative Agent, the Issuing Banks and the
Banks, including any Governmental Acts. None of the above shall affect, impair,
or prevent the vesting of any Issuing Bank’s rights or powers under this
Section 4.09.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Applicable Borrower or relieve the
Applicable Borrower of any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

ARTICLE V

GENERAL TERMS

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

(a) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Lending Office) to make, maintain or fund its Advances, such Bank shall so
notify the Administrative Agent. The Administrative Agent and such Bank shall
forthwith give notice thereof to the other Banks and the Borrowers, whereupon
until such Bank notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make (or continue) Advances shall be suspended. If such Bank
(A) shall determine that it may not lawfully continue to maintain an outstanding
Advance until the last day of the current Interest Period therefor, (B) shall so
specify in a written notice to the Applicable Borrower and the Administrative
Agent and (C) shall deliver to the Applicable Borrower and the Administrative
Agent an opinion of counsel concurring in such determination (unless three
(3) or more Banks have reached a similar determination, in which case no such
opinion shall be required), then the Applicable Borrower shall, on the last
Business Day on which such Bank may lawfully continue such Advance, repay such
Advance.

 

25



--------------------------------------------------------------------------------

(b) If, with respect to Borrowings to consist of Advances denominated in any
Agreed Currency and having a particular Interest Period (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon all parties hereto) that by reason of circumstances affecting generally the
London interbank market, and after using its best efforts to ascertain the
interest rate applicable to the Advances in such Agreed Currency, adequate and
reasonable means do not exist for ascertaining such applicable rate for such
Interest Period, or (ii) by the Business Day before the first day of any
Interest Period in respect of a Borrowing, the Administrative Agent shall have
received notice from the Majority Banks that after using their respective best
efforts to obtain deposits in the applicable Agreed Currency for such Interest
Period, such deposits are not available to such Banks (as such best efforts and
unavailability are conclusively certified in writing to the Administrative Agent
and the Borrowers) in the ordinary course of business in the London interbank
market in sufficient amounts to make their respective Advances, then, in each
case, the Administrative Agent shall by 12:00 Noon (London time) on such
Business Day notify the Borrowers of such event, and the right of the Borrowers
to select Advances in such Agreed Currency for such Borrowing or any subsequent
Borrowing with an Interest Period having the duration of such Interest Period
shall be suspended until the Administrative Agent shall notify the Borrowers and
the Banks that the circumstances causing such suspension no longer exist. The
obligation of the Banks to make Advances in connection with any Notice of
Borrowing that requests Advances in the applicable Agreed Currency for an
Interest Period having the duration of such affected Interest Period shall be
ineffective. In the case of an outstanding Notice of Interest Period Election
that requests Advances in the applicable Agreed Currency for an Interest Period
having the duration of such affected Interest Period at the time any such
suspension shall occur, such Notice shall be deemed to request Advances for the
next shortest (or, if no shorter Interest Period is available, the next longest)
Interest Period that is available hereunder or, if no Interest Period is
available for such Agreed Currency, such Notice shall become ineffective.

(c) If the Majority Banks shall, by 11:00 a.m. (London time) on the Business Day
before the first day of any Interest Period in respect of a Borrowing to consist
of Advances denominated in an Agreed Currency for a particular Interest Period,
notify the Administrative Agent and the Borrowers (setting forth in writing the
reasons therefor) that the Eurocurrency Rate for Advances for such Interest
Period will not adequately reflect the cost to such Banks of making or funding
their respective Advances for such Borrowing, the right of the Borrowers to
select Advances in such Agreed Currency for such Interest Period and any
subsequent request for a Borrowing in such Agreed Currency for an Interest
Period with a duration equal to that of such Interest Period shall be suspended
until the Administrative Agent shall notify the Borrowers and the Banks that the
circumstances causing such suspension no longer exist. The obligation of the
Banks to make Advances in connection with any Notice of Borrowing that requests
Advances in the applicable Agreed Currency for an Interest Period having the
duration of such affected Interest Period shall be ineffective. In the case of
an outstanding Notice of Interest Period Election that requests Advances in the
applicable Agreed Currency for an Interest Period having the duration of such
affected Interest Period at the time any such suspension shall occur, such
Notice shall be deemed to request Advances for the next shortest (or, if no
shorter Interest Period is available, the next longest) Interest Period that is
available hereunder or, if no Interest Period is available for such Agreed
Currency, such Notice shall become ineffective.

 

26



--------------------------------------------------------------------------------

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings. (a)
Subject to Section 5.01, each Notice of Borrowing and Notice of Interest Period
Election shall be irrevocable and binding on the Applicable Borrower. In the
event that a Notice of Borrowing or Notice of Interest Period Election is made
by telephone and the written confirmation thereof differs in any respect from
such telephone notice, the information contained in the telephone notice or the
written confirmation, as the case may be, upon which the Administrative Agent
shall have relied, as evidenced by its corresponding notice to the Banks, shall
control for purposes of Advances to be made or continued under this Agreement.

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than ten (10) Borrowings
outstanding (excluding Swingline Loans).

SECTION 5.03. Effect of Failure to Borrow or Fund. (a) The Applicable Borrower
shall indemnify each Bank against all direct out-of-pocket losses and reasonable
expenses incurred by such Bank as a result of any failure by such Borrower to
fulfill on or before the date specified for a Borrowing the applicable
conditions set forth in Article VI to the extent of all direct out-of-pocket
losses and reasonable expenses incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. The Applicable Borrower
shall not be liable to any Bank under this Section 5.03(a) with respect to
consequential damages or loss of anticipated profits arising or incurred by such
Bank in connection with the Applicable Borrower’s failure to fulfill timely the
applicable conditions set forth in Article VI.

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with the
terms of Section 2.02 and the Administrative Agent may, in reliance upon such
assumption make available to the Applicable Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such ratable portion available to the Administrative Agent, such Bank and the
Applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Applicable
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Applicable Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Bank, at
an interest rate reasonably determined by the Administrative Agent in accordance
with banking industry practices on interbank compensation. If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Advance as part of such Borrowing for
purposes of this Agreement.

(c) The failure of any Bank to make any Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation hereunder to make
its Advance on the date of such Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make the Advance to be made by such other Bank
on the date of any Borrowing.

 

27



--------------------------------------------------------------------------------

SECTION 5.04. Fees and Certain Credit Rating Determinations. (a) Facility Fees.
Each Borrower agrees to pay to the Administrative Agent for the ratable account
of the Banks a facility fee (the “Facility Fee”) based on the average daily
amount of each Bank’s portion of the Aggregate Commitments (whether used or
unused) and, after the termination of the Commitments, upon each Bank’s
Applicable Percentage of any remaining outstanding Revolving Credit Exposure, in
each case in accordance with Schedule 5.

The Facility Fee shall begin accruing on the date hereof and shall be payable
quarterly, in arrears, not later than the last day of each January, April, July
and October, on the Termination Date and, if applicable, thereafter on demand;
provided that if any Bank ceases to be a party hereto prior to the Termination
Date, accrued and unpaid Facility Fees payable to such Bank shall be paid on the
date such Bank’s Commitment is reduced to zero. Each Borrower shall pay its
pro-rata (determined based on the number of Borrowers, i.e., initially 50% each)
share of the Facility Fee when due.

(b) Letter of Credit Fees. In addition to the fees described in Section 4.07,
the Applicable Borrower agrees to pay to the Administrative Agent for the
account of each Bank a letter of credit fee (the “Letter of Credit Fee”), in
respect of any period, at the Letter of Credit Fee Rate on the average daily
aggregate amount of such Bank’s L/C Exposure in respect of Letters of Credit
issued for such Borrower’s account and outstanding during such period.

Accrued and unpaid Letter of Credit Fees shall be payable, in arrears, (i) on
the last day of each January, April, July and October, (ii) on the Termination
Date and (iii) thereafter on demand; provided that (a) if any Bank ceases to be
a party hereto prior to the Termination Date, accrued and unpaid Letter of
Credit Fees payable to such Bank shall be paid on the date such Bank’s
Commitment is reduced to zero; and (b) if any Letter of Credit is cash
collateralized pursuant to Section 4.02(b) (a “Collateralized LC”), then accrued
and unpaid Letter of Credit Fees on such Collateralized LC shall not be payable
on the Termination Date, but shall continue to be payable as provided in clause
(i) above and also shall be payable on the date of the expiration or termination
of such Collateralized LC.

SECTION 5.05. Reduction of the Commitments. The Borrowers may, upon at least
three (3) Business Days’ written notice to the Administrative Agent (received
not later than 10:00 a.m. (London time)), terminate in whole or reduce ratably
in part the respective Commitments of the Banks on a permanent basis; provided
that (i) any such reduction shall not cause the Aggregate Commitments to be less
than the Aggregate Revolving Credit Exposure at such time, and (ii) in the case
of any partial reduction of the Commitments, such partial reduction shall be in
an aggregate amount not less than the lesser of (A) €10,000,000 (or an integral
multiple of €5,000,000 in excess thereof) and (B) the amount by which the
Aggregate Commitments exceed the Aggregate Revolving Credit Exposure at such
time.

 

28



--------------------------------------------------------------------------------

SECTION 5.06. Repayment. The Applicable Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Bank the then
unpaid principal amount of each Advance (other than a Swingline Loan) made to
such Borrower on the Termination Date and (ii) to the Administrative Agent for
the account of the applicable Swingline Banks the then unpaid principal amount
of each Swingline Loan made to such Borrower on the earlier of the Termination
Date and the fifth Business Days after such Swingline Loan is made.

SECTION 5.07. Interest. The Applicable Borrower shall pay interest on the unpaid
principal amount of each Advance (other than a Swingline Loan or Section 4.06
Advance) made to it by each Bank from the date of such Advance until such
principal amount shall be paid in full at a rate per annum equal at all times
during each Interest Period for such Advance to the Eurocurrency Rate for such
Interest Period plus the Applicable Margin (such rate to change when and as the
Applicable Margin changes), payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three
(3) months, on the date during such Interest Period that occurs three (3) months
after the first day of such Interest Period, and, in the case of each Bank, on
the date such Bank’s Commitment shall be reduced to zero. The Applicable
Borrower shall pay interest on the unpaid principal amount of each Swingline
Loan (or Section 4.06 Advance) made to it from the date of such Swingline Loan
(or Section 4.06 Advance) until such principal amount shall be paid in full at a
rate per annum equal to the Overnight LIBO Rate (or, solely with respect to
Swingline Loans, prior to the Banks funding their participations in such
Swingline Loan, at such other rate as may be agreed between the Applicable
Borrower and the applicable Swingline Bank). Interest pursuant to the preceding
sentence shall be paid quarterly in arrears on the last day of January, April,
July and October and at final maturity (whether due to acceleration or
otherwise) and thereafter upon demand.

SECTION 5.08. Additional Interest on Advances.

(a) The Applicable Borrower shall pay to each Bank, so long as such Bank shall
be required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Advance of such Bank made to such Borrower, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times during the Interest Period for such Advance to
the remainder obtained by subtracting (i) the Eurocurrency Rate for such
Interest Period from (ii) the rate obtained by dividing the applicable rate
referred to in clause (i) above by that percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance.

(b) For so long as any Bank is required to make special deposits with or comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the Financial Services Authority, the European Central Bank, any
other central bank or the European System of Central Banks, but excluding
requirements reflected in the Eurocurrency Rate Reserve Percentage) in respect
of any of such Bank’s Advances, such Bank shall be entitled to require the
Applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Bank’s Advances to it subject to such requirements, additional
interest on such Advance at a rate per annum specified by such Bank to be the
actual cost to such Bank of complying with such requirements in relation to such
Advance.

(c) Any additional interest owed pursuant to subsection (a) or (b) above shall
be determined by such Bank and such Bank shall deliver written notice thereof to
the Applicable Borrower through the Administrative Agent; provided that in the
case of any such required reserves, special deposits or other requirements
referred to in subsection (a) or (b) above that are imposed after the date of
this Agreement, the Applicable Borrower shall not be required to compensate a
Bank pursuant to this Section for any additional interest incurred more than 120
days prior to the date that such Bank notifies the Applicable Borrower of such
required reserves, special deposits or other requirements and of such Bank’s
intention to claim compensation therefor; provided, further that, if any of the
above referenced requirements are retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Any amount payable to a Bank pursuant to this Section 5.08 shall be paid to the
Administrative Agent for the account of such Bank.

 

29



--------------------------------------------------------------------------------

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to two percent (2%) per annum above the Eurocurrency Rate
plus the Applicable Margin in effect from time to time.

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrowers and the Banks of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07.

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make Advances hereunder pursuant to Section 5.01 that would permit such Bank to
demand additional interest or increased costs pursuant to Section 5.08 or
Section 5.13 or (c) that would permit the Administrative Agent or the Majority
Banks pursuant to Section 11.13 to denominate an Advance in Euro rather than the
applicable Agreed Currency. Such Bank shall, as soon as practicable after
becoming aware of any such event or circumstance, use commercially reasonable
efforts, to the extent permitted by law, to perform its obligations to make
Advances through another office or lending office, and with respect to increased
costs or additional interest, to reduce such increased costs or additional
interest (if the use of such other office or lending office or such reduction
would not adversely affect the performance of such obligations or repayment of
the Advances or result in, in any material respect, any increased cost, loss,
liability or other material disadvantage to such Bank in such Bank’s reasonable
judgment), in either case if by taking the action contemplated by the foregoing,
such event or circumstance would cease to exist.

SECTION 5.12. Optional Prepayments. (a) Any Borrower may prepay Borrowings
without penalty upon notice to the Administrative Agent, given not later than
9:00 a.m. (London time) (or, with respect to Swingline Loans, 11:00 a.m. (London
time) on the proposed date of prepayment (which shall be a Business Day) by
telephone (to be confirmed immediately in writing) or facsimile, stating in such
notice the proposed date and aggregate

 

30



--------------------------------------------------------------------------------

principal amount of the prepayment, and if such notice is given, the Applicable
Borrower shall prepay the outstanding principal amount of the Advances made as
part of the same Borrowing in whole or in part (and if in part, in an aggregate
Euro Amount not less than €10,000,000 and an integral multiple of €5,000,000),
or, with respect to Swingline Loans, in an aggregate amount not less than
€1,000,000 and an integral multiple of 500,000 units of the applicable currency)
by paying the principal amount to be prepaid together with accrued interest
thereon and other amounts then due and owing with respect to such Borrowing, if
any, hereunder to the date of prepayment; provided that if any Borrowing made
pursuant to Section 4.06 does not meet the minimum amount or integral multiple
requirements for prepayments set forth above, then the next prepayment pursuant
to this Section 5.12 shall be in an amount that will cause each outstanding
Borrowing (other than any Swingline Loan) to be in an aggregate Euro Amount not
less than €10,000,000 and an integral multiple of 5,000,000 units of the
applicable currency. Each such optional prepayment shall be applied to prepay
ratably the Advances of the several Banks included in such Borrowing or, as
applicable, the Swingline Loan being repaid. If a Borrower prepays any Borrowing
on any day other than the last day of an Interest Period therefor, such Borrower
shall reimburse each Bank for any losses, costs and expenses contemplated in
Section 11.04(b).

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

SECTION 5.13. Increased Costs. (a) Subject to Section 5.11, if, after the date
of this Agreement, any of the following (a “Change in Law”) shall occur:

(x) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve, requirements included in the
Eurocurrency Rate Reserve Percentage in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
either (x) there shall be any increase in the cost to any Bank of agreeing or
committing to make or making, funding or maintaining any Advances (including any
participations in Swingline Loans) hereunder or issuing or participating in any
Letter of Credit or (y) any Recipient shall be subject to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(y) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Bank or any corporation controlling such Bank and such Bank
determines that the amount of such capital or liquidity is increased by or based
upon the existence of such Bank’s commitment to lend hereunder and other
commitments of this type, or upon the making or funding of its Advances
(including any participations in Swingline Loans) hereunder or upon the issuing
or maintaining of its L/C Interest hereunder,

 

31



--------------------------------------------------------------------------------

then the Borrowers shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank, within 120 days after such
written demand, additional amounts sufficient to (i) in the case of any of the
events described in clause (x) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than one such
method, the method chosen for application hereunder shall be that method which
most accurately determines such increased cost), and (ii) in the case of any of
the events described in clause (y) above, compensate such Bank in light of such
circumstances, to the extent such Bank reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Bank’s commitment
to lend or maintain Advances or to issue or maintain its L/C Interests
hereunder. A certificate as to any such amount (demonstrating, in reasonable
detail, the calculations used by such Bank to determine such amount), submitted
to the Borrowers and the Administrative Agent by such Bank, shall be prima facie
evidence thereof. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued or implemented.

(b) Failure or delay on the part of any Bank or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Bank’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Bank or Issuing Bank pursuant to
this Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Bank or Issuing Bank, as the case may be,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions, and of such Bank’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 5.14. Payments and Computations. (a) The Applicable Borrower shall make
each payment hereunder not later than 12:00 noon (London time) on the day when
due and, with respect to principal of or interest on any Advance, in the
currency in which such Advance was made to the Applicable Borrower, in such
funds as are then customary for settlement of international transactions in such
currency and without set-off, counterclaim or other deduction. All other
payments made hereunder shall be payable in immediately available funds in Euro.
All payments hereunder shall be made to the Administrative Agent at the
Administrative Agent’s address specified in Section 11.02, or at any other
Lending Office of the Administrative Agent specified in writing by the
Administrative Agent to the Applicable Borrower, and shall be applied ratably by
the Administrative Agent among the Banks. The Administrative Agent is hereby
authorized to charge the Applicable Borrower’s account with the

 

32



--------------------------------------------------------------------------------

Administrative Agent, after notice to the Applicable Borrower of the amount to
be charged, for each payment of principal, interest and fees as such payment
becomes due. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to such payment ratably (in accordance with all
like obligations then due and payable to which such payment relates) to the
Banks for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank, to such Bank
for the account of its Lending Office, in each case to be applied in accordance
with the terms of this Agreement.

(b) Notwithstanding the foregoing provisions of this Section 5.14, if, after the
making of any Advance in any currency other than Euro, currency control or
exchange regulations are imposed in the country that issued such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Applicable Borrower is not able to
make payment to the Administrative Agent for the account of the Banks in such
Original Currency, then all payments to be made by the Applicable Borrower
hereunder in such currency shall instead be made when due in Euro in an amount
equal to the Euro Amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Applicable Borrower take all
risks of the imposition of any such currency control or exchange regulations.

(c) All calculations of interest, Facility Fees and Letter of Credit Fees shall
be made on the basis of a year of 360 days (or, in the case of any Agreed
Currency other than Euro, on the basis of the convention customarily applicable
to such currency), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes in
the absence of manifest error.

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fees and Letter of
Credit Fees, as the case may be. If such extension would cause such payment with
respect to an Advance to be made in the next following calendar month, such
payment shall be made on the immediately preceding applicable Business Day and
the period of time during which such payment would have been outstanding but for
compliance with this provision shall not be included in the computation of
payment of interest with respect thereto.

(e) Unless the Administrative Agent shall have received notice from the a
Borrower prior to the date on which any payment by such Borrower is due to the
Banks hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due to such Bank. If and to the extent
such Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at an interest rate
determined by the Administrative Agent in accordance with banking industry
practices on interbank compensation.

 

33



--------------------------------------------------------------------------------

SECTION 5.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Applicable Borrower by a Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank, shall be conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 11.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

34



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 5.15, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if reasonably requested by such Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower:

any Bank that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals (or
copies that meet the requirements of the Code, United States Treasury
Regulations and official IRS guidance) of IRS Form W-9 certifying that such Bank
is exempt from U.S. federal backup withholding tax;

any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of such Borrower or the Administrative Agent), whichever
of the following is applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals (or copies that meet the
requirements of the Code, United States Treasury Regulations and official IRS
guidance) of IRS Form W-8BEN-E

 

35



--------------------------------------------------------------------------------

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of IRS Form
W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals (or copies that meet the requirements of the Code, United
States Treasury Regulations and official IRS guidance) of IRS Form W-8BEN-E; or
(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals (or copies that meet the requirements of the Code, United States
Treasury Regulations and official IRS guidance) of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

any Foreign Bank shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of such Borrower or the Administrative Agent), executed
originals (or copies that meet the requirements of the Code, United States
Treasury Regulations and official IRS guidance) of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

36



--------------------------------------------------------------------------------

if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Any Bank claiming additional amounts payable pursuant to this Section 5.15
shall (at the reasonable request of the Applicable Borrower) use reasonable
efforts to change the jurisdiction of its office or Lending Office if the making
of such change would avoid the need for, or reduce the amount of, any additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Bank, subject such Bank to any unreimbursed costs or expense and would not
be otherwise materially disadvantageous to such Bank. The Applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such actions.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.15 (including additional amounts paid pursuant to
this Section 5.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 5.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 5.15(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 5.15(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if

 

37



--------------------------------------------------------------------------------

the Tax subject to indemnification had not been deducted, withheld or otherwise
imposed and if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This Section 5.15(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 5.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under any Loan
Document.

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Bank resulting from each Advance made
by such Bank to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Bank by such Borrower from time
hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made to each Borrower hereunder, the Agreed
Currency in which such Advance is denominated and the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Applicable Borrower to each Bank hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Applicable Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Advances therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Applicable Borrower to
repay its Borrowings in accordance with their terms.

(d) Any Bank may request that its Advances to a Borrower be evidenced by a
promissory note (each a “Note”). In such event, such Borrower shall prepare,
execute and deliver to such Bank a Note or separate Notes evidencing such
Advances, at such Bank’s request, payable to such Bank in a form or forms
supplied by the Administrative Agent. Thereafter, the Advances evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 11.06) be represented by one or more Notes
payable to the payee named therein or any assignee pursuant to Section 11.06,
except to the extent that any such Bank or assignee subsequently returns any
such Note for cancellation and requests that such Advances once again be
evidenced as described in subsections (a) and (b) above.

SECTION 5.17. Sharing of Payments, Etc. Except for payments made pursuant to
Section 5.18, if any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of principal of or interest on any Advance (including any participation
in a Swingline Loan) made by it or any L/C Interest in excess of its ratable
share of all payments obtained by Banks on account of, as applicable, principal
of or interest on the Advances (including any participation in a Swingline Loan)
comprising the Borrowing to which such Advance relates or in respect of the
Letter of Credit to

 

38



--------------------------------------------------------------------------------

which such L/C Interest relates, such Bank shall forthwith purchase from the
other Banks which shall then have Advances (including any participation in a
Swingline Loan) outstanding comprising a part of such Borrowing participations
in the Advances (including any participation in a Swingline Loan) comprising a
part of such Borrowing (or, as applicable, purchase from the other Banks
participations in the Swingline Loans or L/C Interests in the related Letter of
Credit) as shall be necessary to cause such purchasing Bank to share the excess
payment (net of any expenses which may be incurred by such Bank in obtaining or
preserving such excess payment) ratably with respect to such Borrowing or Letter
of Credit with each of such other Banks. If all or any portion of such excess
payment is thereafter recovered from such purchasing Bank, such purchase from
each selling Bank shall be rescinded and such selling Bank shall repay to the
purchasing Bank the purchase price to the extent of such recovery together with
an amount equal to such selling Bank’s ratable share (according to the
proportion of (i) the amount of such selling Bank’s required repayment to
(ii) the total amount so recovered from the purchasing Bank) of any interest or
other amount paid or payable by the purchasing Bank in respect of the total
amount so recovered. The Borrowers agree that any Bank so purchasing a
participation from another Bank pursuant to this Section 5.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of each Applicable Borrower in the amount of such
participation. Nothing contained herein shall require any Bank to exercise any
right it may have of set-off, bankers’ lien, counterclaim or similar right or
shall affect the right of any Bank to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of an Applicable Borrower not evidenced by this Agreement or the Notes. If under
any applicable bankruptcy, insolvency or other similar law, any Bank obtains a
secured claim in lieu of a set-off or other payment to which this Section 5.17
would apply, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 5.17 to share in the benefits of any recovery
on such secured claim.

SECTION 5.18. Termination and Prepayment with Respect to Any Bank. (a) In
addition to the right of the Borrowers to terminate in whole or reduce ratably
the unused portion of the Commitments as described in Section 5.05 and the right
of the Borrowers to ratably prepay Advances (including any participation in a
Swingline Loan) as described in Section 5.12, the Borrowers shall have the right
to terminate the unused portion of the Commitment of any Bank and to prepay all
outstanding Advances made by such Bank in the manner described in this
Section 5.18 if a Bank becomes a Defaulting Bank or a Non-Consenting Bank or if
any Borrower shall have received notice (a “Special Notice”) that such Bank
(i) cannot extend an Advance in any Agreed Currency and shall exercise its
rights pursuant to Section 5.01(a), (ii) claims additional interest pursuant to
Section 5.08, (iii) claims reimbursement for increased costs or reduced returns
pursuant to Section 5.13, (iv) claims reimbursement for Taxes pursuant to
Section 5.15 or (v) elects not to make an Advance in the applicable Agreed
Currency pursuant to Section 11.13.

(b) Upon receipt by a Borrower of a Special Notice from any Bank or upon a Bank
becoming a Defaulting Bank or a Non-Consenting Bank, the Borrowers may elect to
terminate the unused portion of the Commitment of such Bank by giving notice
thereof (a “Termination Notice”) to such Bank and to the Administrative Agent as
follows: (1) in the case of a Non-Consenting Bank or a Bank which delivers a
Special Notice, on or before the thirtieth

 

39



--------------------------------------------------------------------------------

day following the date such Bank becomes a Non-Consenting Bank or delivers such
Special Notice, or (2) in the case of a Defaulting Bank, after the date such
Bank becomes a Defaulting Bank and while it remains a Defaulting Bank, in each
case, specifying therein (i) the name of such Bank (“Terminated Bank”), (ii) the
proposed effective date of termination (“Bank Termination Date”) of the unused
portion of such Terminated Bank’s Commitment, which date shall not in any event
be less than five Business Days following the date of such Termination Notice,
and (iii) one or more commercial banks (each, a “Successor Bank”), each such
Successor Bank having a combined capital, surplus (or its equivalent) and
undivided profits in an amount not less than U.S. $500,000,000 (or its
equivalent in another currency), which Successor Bank or Successor Banks shall
have agreed, in the aggregate, to succeed to the entire Commitment of such
Terminated Bank on the Bank Termination Date.

(c) Unless the Borrowers shall have elected, as evidenced by their Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, any
Advance (including any participation in a Swingline Loan) (each a “TB Advance”)
made by such Terminated Bank having an Interest Period ending after the Bank
Termination Date shall remain outstanding until the last day of such Interest
Period (unless required to be paid earlier in accordance with the terms of this
Agreement). On the last day of the then current Interest Period in respect of
each TB Advance, the Successor Bank shall extend an Advance to the Applicable
Borrower in a principal amount corresponding to such TB Advance, and having an
Interest Period of the type specified in the Notice of Interest Period Election
that would otherwise have applied to such TB Advance, and the proceeds of such
Advance from the Successor Bank shall be used by the Applicable Borrower to
repay such TB Advance to the Terminated Bank. The Successor Bank or Successor
Banks specified by the Borrowers in a Termination Notice shall have agreed,
prior to the Bank Termination Date, to succeed, in the aggregate, to the entire
Commitment of such Terminated Bank on the Bank Termination Date which succession
shall, with respect to the unused portion of such Terminated Bank’s Commitment
as of such Bank Termination Date, become effective as of the Bank Termination
Date and, with respect to the remaining portion of such Terminated Bank’s
Commitment, become effective as and when such Terminated Bank’s Advances
(including any participation in a Swingline Loan) are repaid.

(d) If the Borrowers shall have elected, as evidenced by their Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, the
Successor Bank or Successor Banks shall in the aggregate extend to each
Applicable Borrower, on the Bank Termination Date, Advances (including any
participation in a Swingline Loan) (with interest at a rate to be agreed upon by
the Applicable Borrower and each Successor Bank) corresponding in respective
amounts to each Advance being prepaid as of such date, each of which Advances
shall have an Interest Period beginning on the Bank Termination Date and ending
on the last day of the Interest Period of the Advance being prepaid to which it
corresponds.

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrowers in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrowers shall have elected to
prepay all Advances (including any participation in a Swingline Loan) made by
such Terminated Bank outstanding as of such date, (A) each

 

40



--------------------------------------------------------------------------------

Applicable Borrower shall have prepaid the outstanding aggregate amount of all
Advances made by the Terminated Bank, together with accrued interest and accrued
fees to such date on the amount prepaid and all other amounts payable to such
Bank as of such date and (B) the Successor Bank or Successor Banks shall have
extended to the Applicable Borrowers Advances equal in aggregate amount to the
Advances of the Terminated Bank being prepaid as required pursuant to
Section 5.18(d), and (iii) the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Successor Bank or
Successor Banks shall have agreed in the aggregate to succeed to the entire
Commitment of the Terminated Bank in accordance with this Section 5.18. On a
Bank Termination Date, the applicable Successor Bank (or Successor Banks, as
applicable) shall succeed to the L/C Interests of the Terminated Bank, and the
Terminated Bank shall thereafter cease to have any L/C Interest or any
participation in, or liability for any drawings made under, any Letter of
Credit.

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances (including any participation in a Swingline Loan). The
termination of any Bank’s Commitment and the prepayment of such Bank’s Advances
pursuant to this Section 5.18 shall not relieve or satisfy the obligations of
any Borrower to make any such prepayments free and clear of all Indemnified
Taxes, to reimburse such Bank for all Other Taxes and for all increased costs
pursuant to Section 5.13, or to comply with all other terms and conditions of
this Agreement (including Section 11.04).

SECTION 5.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Fees shall cease to accrue on the unfunded Commitment of such Defaulting
Bank pursuant to Section 5.04(a). Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees under Section 5.04(b) for any period during which
such Bank is a Defaulting Bank only to the extent allocable to its L/C Exposure
of the stated amount of Letters of Credit for which it has provided cash
collateral to the Administrative Agent.

(b) The Commitments and Revolving Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.01) which requires Majority Banks consent.

(c) All or any part of any Swingline Exposure or L/C Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Applicable

 

41



--------------------------------------------------------------------------------

Percentages but only to the extent such reallocation does not cause any
non-Defaulting Bank to exceed its Commitment; provided that if such reallocation
cannot, or can only partially, be effected, one or more Borrowers shall, without
prejudice to any right or remedy available to any Borrower hereunder or under
law, within two Business Days following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure, and (y) second, cash collateralize
for the benefit of each Issuing Bank such Borrower’s obligations corresponding
to such Defaulting Bank’s L/C Exposure (after giving effect to any partial
reallocation described in this clause (c)) in accordance with the procedures set
forth in Section 9.02 for so long as such L/C Exposure is outstanding.
Notwithstanding the foregoing, reallocation of Swingline Exposure or L/C
Exposure in accordance with the terms of this Agreement shall not constitute a
waiver or release of claims against any such Defaulting Bank.

(d) If a Borrower cash collateralizes any portion of such Defaulting Bank’s L/C
Exposure to such Borrower pursuant to clause (c) above, such Borrower shall not
be required to pay any fees to such Defaulting Bank pursuant to Section 5.04(b)
with respect to such Defaulting Bank’s L/C Exposure during the period such
Defaulting Bank’s L/C Exposure is so cash collateralized.

(e) If the L/C Exposure of the non-Defaulting Banks are reallocated pursuant to
clause (c) above, then the fees payable to the Banks pursuant to Sections
5.04(a) and (b) shall be adjusted in accordance with such non-Defaulting Banks’
Applicable Percentages.

(f) If all or any portion of such Defaulting Bank’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to clause (c) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such L/C Exposure) and Letter of Credit Fees
payable under Section 5.04(b) with respect to such Defaulting Bank’s L/C
Exposure shall be payable, on a pro rata basis, to the Issuing Banks until each
such L/C Exposure is cash collateralized and/or reallocated.

(g) So long as such Bank is a Defaulting Bank, no Swingline Banks shall be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless, in each case, the
applicable Swingline Bank or Issuing Bank is satisfied that the related exposure
will be 100% covered by the non-Defaulting Banks, cash collateral provided
pursuant to clause fifth of Section 5.19(h) below and/or cash collateral
provided by any Borrower in accordance with Section 5.19(c).

(h) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
Section 11.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Swingline Bank or Issuing Bank hereunder; third, to cash collateralize the
Issuing Banks’ exposure with respect to such Defaulting Bank; fourth as the
Borrowers may request (so long as no Event of Default or

 

42



--------------------------------------------------------------------------------

Unmatured Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Bank has failed to fund its portion thereof as required by
this Agreement; fifth, if so determined by the Administrative Agent and the
Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Bank’s potential future funding obligations with
respect to Advances under this Agreement and (y) cash collateralize the Issuing
Banks’ future exposure with respect to such Defaulting Bank with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Banks, the Swingline Banks or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Bank, the Swingline Banks or the Issuing Banks against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default or Unmatured Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; and eighth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Advances or Reimbursement
Obligations in respect of which such Defaulting Bank has not fully funded its
proportionate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and Reimbursement Obligations owed to, all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Advances of, or
Reimbursement Obligations owed to, such Defaulting Bank until such time as all
Advances and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Banks pro rata in accordance with the Commitments without
giving effect to Section 5.19(c). Any payments, prepayments or other amounts
paid or payable to a Defaulting Bank that are applied (or held) to pay amounts
owed by a Defaulting Bank shall be deemed paid to and redirected by such
Defaulting Bank, and each Bank irrevocably consents hereto.

(i) In the event that the Administrative Agent, the Borrowers, each Swingline
Bank and each Issuing Bank agree that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Aggregate
Revolving Credit Exposure shall be readjusted to reflect the inclusion of such
Bank’s Commitment and on such date such Bank shall purchase at par such of the
Advances of the other Banks (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such
Advances in accordance with its Applicable Percentage.

(j) The Borrowers may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Banks thereof), and
in such event the provisions of Section 5.19(c) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Bank under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Administrative Agent, any Issuing Bank,
any Swingline Bank or any Bank may have against such Defaulting Bank.

 

43



--------------------------------------------------------------------------------

SECTION 5.20. Additional Borrowers. The Guarantor may, at any time or from time
to time, designate one or more Wholly-Owned Subsidiaries of the Guarantor as an
additional “Borrower” hereunder by furnishing to the Administrative Agent a
Designation Letter in duplicate, duly completed and executed by the Guarantor
and such Wholly-Owned Subsidiary, together with such legal opinions, corporate
certificates and other documents and KYC information relating to the proposed
additional Borrower as the Administrative Agent shall reasonably request. Upon
any such designation of a Wholly-Owned Subsidiary of the Guarantor, the delivery
of the documents described in the preceding sentence and the approval of such
designation by the Administrative Agent and each Bank, such Subsidiary shall be
a “Borrower” hereunder (with all the related rights and obligations) and shall
be entitled to request and receive Advances, Letters of Credit and Swingline
Loans on and subject to the terms and conditions of, and to the extent provided
in, this Agreement.

SECTION 5.21. Resignation of a Borrower. Any Borrower may cease to be a
“Borrower” by furnishing to the Administrative Agent a notice stating that such
Borrower resigns as a Borrower hereunder; provided that (a) no Borrower may
resign at any time that such Borrower has any outstanding Advances or L/C
Obligations; (b) concurrently with any such resignation, the applicable Borrower
shall pay (or one of more other Borrowers shall agree to assume the obligation
to pay) all accrued and unpaid Facility Fees, Letter of Credit Fees and other
amounts payable by such Borrower hereunder; (c) notwithstanding any such
resignation, no Borrower that ceases to be a party hereto shall be released from
its obligations under any provision hereof that is stated to survive termination
hereof; and (d) there shall always be at least one Borrower hereunder.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance or for an Issuing Bank to issue the initial Letter of Credit
hereunder (whichever shall first be requested by a Borrower) is subject to the
condition precedent that the Administrative Agent shall have received all of the
following:

(a) The Guaranty of the Guarantor, duly executed by the Guarantor in favor of
the Administrative Agent and the Banks.

(b) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Loan Documents to which it will be party, and of all
documents evidencing other necessary organizational action with respect to such
Loan Documents.

(c) A certificate of the Secretary or an Assistant Secretary (or other
appropriate officer, director, manager or other representative) of each Loan
Party, in each case certifying the names and true signatures of the officers or
other representatives of such Loan Party authorized to sign the Loan Documents
to which it will be party and the other documents or certificates to be
delivered pursuant to this Agreement. Baxter Healthcare SA shall deliver a copy
of an English translation of an excerpt of the Commercial Register for the
Canton of Zurich-Main Register with respect to Baxter Healthcare SA.

 

44



--------------------------------------------------------------------------------

(d) A certificate, signed by the chief financial officer of the Guarantor or
another officer of Guarantor acceptable to Administrative Agent, stating that as
of the date hereof (i) all representations and warranties in this Agreement and
in the Guaranty are correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) as of such earlier date, (ii) no
Event of Default or Unmatured Event of Default has occurred and is continuing,
(iii) there are no unreimbursed drawings under any Existing Letter of Credit and
(iv) the condition set forth in subparagraph (g) below has been satisfied.

(e) A favorable opinion of (i) the General Counsel or Associate General Counsel
of the Guarantor, (ii) Swiss counsel to Baxter Healthcare SA and (iii) Belgian
counsel to Baxter World Trade SPRL, each opinion in form and substance
reasonably satisfactory to the Administrative Agent.

(f) The Banks, the Administrative Agent and the Mandated Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented at least one Business Day prior to the Closing Date, on the
Closing Date.

(g) The Spin Off shall have been, or substantially concurrently will be,
consummated on terms substantially consistent with the Form 10

(h) The Guarantor shall have paid (or shall concurrently pay) all amounts owing
under the Existing US Facility (other than contingent reimbursement obligations
with respect to Existing Letters of Credit).

(i) All commitments under the Existing Euro Facility shall have been (or shall
concurrently be) terminated and all amounts owing thereunder (other than
contingent reimbursement obligations with respect to letters of credit deemed
reissued under a successor credit agreement) shall have been (or shall
concurrently be) paid in full.

(j) The Banks shall have received such other documents and other instruments as
are customary for transactions of this type or as they may reasonably request.

Notwithstanding anything above to the contrary, it shall not be a condition to
the effectiveness of this Agreement or the obligation of each Bank to make its
initial Advance to Baxter Healthcare SA or for an Issuing Bank to issue the
initial Letter of Credit hereunder for the account of Baxter Healthcare SA that
Baxter World Trade SPRL shall have made the deliveries required of or relating
to it by Sections 6.01(b), (c) or (e); provided that it shall be a condition of
the initial Credit Extension to Baxter World Trade SPRL that such deliveries
have been made as soon as practicable, but in any event within 30 days after the
date hereof and prior to the initial Credit Extension to Baxter World Trade
SPRL.

 

45



--------------------------------------------------------------------------------

SECTION 6.02. Conditions Precedent to Each Credit Extension. The obligation of
each Bank to make any Credit Extension on the occasion thereof (including the
initial Credit Extension) shall be subject to the additional conditions
precedent that on the date of such Borrowing (a) immediately before and after
giving effect to such Credit Extension (and, in the case of a Borrowing), and to
the application of proceeds therefrom, the following statements shall be true
and (x) each of the giving of the applicable Notice of Borrowing and the
acceptance by the Applicable Borrower of the proceeds of such Borrowing and
(y) the submission of a request for issuance of a Letter of Credit shall, in
each case, be deemed to constitute a representation and warranty by the
Applicable Borrower that on the date of such Credit Extension (and, in the case
of a Borrowing or such issuance, immediately before and after giving effect
thereto and to the application of the proceeds therefrom, such statements are
true):

(i) The representations and warranties contained in Section 7.01 (other than
subsection (h) thereof) and in Section 11 of the Guaranty (other than
subsections (e)(i), (f) and (g) thereof) are correct in all material respects
(or, if any such representation or warranty is qualified by materiality or
material adverse effect, it is true and correct in all respects) on and as of
the date of such Credit Extension as though made on and as of such date (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case, they shall be true and correct in all material
respects (or, if any such representation or warranty is qualified by materiality
or material adverse effect, it is true and correct in all respects) as of such
earlier date);

(ii) No event has occurred and is continuing, or would result from such Credit
Extension (and, in the case of a Borrowing, or from the application of the
proceeds therefrom), which constitutes an Event of Default or an Unmatured Event
of Default; and

(iii) The Aggregate Revolving Credit Exposure at such time does not exceed the
Aggregate Commitments at such time, and (b) the Administrative Agent shall have
received such other documents as any Bank through the Administrative Agent may
reasonably request related to clauses (a)(i) or (a)(ii) above.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Corporate Existence and Standing. Such Borrower is duly organized, validly
existing and, where such concept applies, in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which the failure so to qualify would have a
material adverse effect on the financial condition or operations of such
Borrower.

 

46



--------------------------------------------------------------------------------

(b) Authorization; No Violation. The execution, delivery and performance by such
Borrower of this Agreement and the Notes are within such Borrower’s
organizational powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) such Borrower’s organizational documents or
(ii) any law or any contractual restriction binding on or affecting such
Borrower.

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by such Borrower of
this Agreement or any Note.

(d) Validity. This Agreement is, and any Notes when delivered by such Borrower
will be, a legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance its respective terms, subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(e) Litigation. There is no pending or, to the knowledge of such Borrower,
threatened action or proceeding affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator which purports
to affect the legality, validity or enforceability of this Agreement or any Note
to be delivered by it.

(f) Investment Company Act. Such Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(g) Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
as a substantial part of its activities in the business of purchasing or
carrying Margin Stock. The value of the Margin Stock owned directly or
indirectly by such Borrower or any Subsidiary which is subject to any
arrangement (as such term is used in Section 221.2(g) of Regulation U issued by
the Board of Governors of the Federal Reserve System) hereunder is less than an
amount equal to 25% of the value of all assets of such Borrower and/or such
Subsidiary subject to such arrangement.

(h) Environmental Matters. The operations of such Borrower comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the financial condition or operations of such
Borrower.

SECTION 7.02. Representations and Warranties of the Banks. Each Bank represents
and warrants that (a) such Bank is a Qualifying Bank and (b) such Bank shall not
assign, participate or otherwise transfer any part of its Commitment or its
Advances to any entity that is not a Qualifying Bank.

 

47



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

SECTION 8.01. Affirmative Covenants of the Borrowers. So long as any Advance
shall remain unpaid, any L/C Obligations shall remain outstanding or any Bank
shall have any Commitment, each Borrower will:

(a) Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, (i) all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income, profit or property, and (ii) all lawful
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that such Borrower shall not be required to pay or discharge any such
tax, assessment, charge or claim (i) which is being contested in good faith and
by proper proceedings and with respect to which such Borrower shall have
established appropriate reserves in accordance with Applicable Accounting
Principles or (ii) if the non-payment thereof is not materially adverse to the
financial condition or operations of such Borrower.

(b) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by (or, as applicable, self-insure in a manner and to an
extent not inconsistent with conventions observed by) companies engaged in
similar businesses and owning similar properties in the same general areas in
which such Borrower operates.

(c) Preservation of Existence, Etc. Preserve and maintain its organizational
existence, rights and franchises, except as otherwise permitted by Section 8.02;
provided, however, that such Borrower shall not be required to preserve any
right or franchise if the Board of Directors of such Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of business
of such Borrower and that the loss thereof is not materially adverse to the
financial condition or operations of such Borrower.

(d) Compliance with Laws, Etc. Comply with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would materially adversely affect
the financial condition or operations of such Borrower.

(e) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of such Borrower in accordance with Applicable Accounting Principles.

(f) Reporting Requirements. Furnish to the Administrative Agent, as soon as
possible, and in any event within five Business Days after any Borrower shall
become aware of the occurrence of each Event of Default or Unmatured Event of
Default, which Event of Default or event is continuing on the date of such
statement, a statement of the chief financial officer of such Borrower or
another officer of such Borrower acceptable to Administrative Agent setting
forth details of such Event of Default or event and the action which such
Borrower proposes to take with respect thereto; provided, however, that such
Borrower shall not be obligated to take the foregoing actions to the extent that
the Guarantor has already complied with Section 12(a)(v) of the Guaranty with
respect to such occurrence or event.

(g) Use of Proceeds. Use the proceeds of Borrowings made under or Letters of
Credit issued in accordance with this Agreement for general corporate purposes
not in violation of any applicable law or regulation (including Regulation U and
X of the Board of Governors of the Federal Reserve System (the “Margin
Regulations”)). With respect to any Borrowing the proceeds of which shall be
used to purchase or carry Margin Stock, the Applicable Borrower shall include in
the Notice of Borrowing for such Borrowing such information as shall enable the
Banks and such Borrower to comply with the Margin Regulations.

 

48



--------------------------------------------------------------------------------

SECTION 8.02. Negative Covenants of the Borrowers. So long as any Advance shall
remain unpaid, any L/C Obligations shall remain outstanding or any Bank shall
have any Commitment, each Borrower agrees that it will not merge or consolidate
with or into, or Transfer Assets to, any Person, except that such Borrower may
(A) merge or consolidate with any Person so long as (x) immediately after giving
effect to such transaction, no event shall have occurred and be continuing which
constitutes an Event of Default or Unmatured Event of Default and (y) in the
case of any merger or consolidation to which such Borrower shall be a party, the
survivor of such merger or consolidation shall be a Borrower.

For purposes of this Section 8.02: “Transfer Assets” means, when referring to a
Borrower, the conveyance, transfer, lease or other disposition (whether in one
transaction or in a series of transactions) of all or substantially all of the
assets of such Borrower or of such Borrower and its Subsidiaries considered as a
whole.

ARTICLE IX

EVENTS OF DEFAULT

SECTION 9.01. Events of Default. If any of the following events (each an “Event
of Default” and collectively, “Events of Default”) shall occur and be
continuing:

(a) Any Borrower shall fail to (i) pay any installment of interest on any
Advance, any Facility Fee payable under Section 5.04(a) or any Letter of Credit
Fee payable under Section 4.07 or Section 5.04(b), in each case when due, and
such default continues for five (5) days, or (ii) pay any amount of principal of
any Advance or any Reimbursement Obligation when due; or

(b) Any representation or warranty made or deemed made by any Borrower (or any
of its officers) or the Guarantor (or any of its officers) in connection with
any of the Loan Documents or any Advance or Letter of Credit shall prove to have
been incorrect in any material respect (or, if any such representation or
warranty is qualified by materiality or material adverse effect, in any respect)
when made or deemed made; or

(c) The Guarantor shall fail to perform or observe any term, covenant or
agreement contained in Section 12(h) or 12(j) of the Guaranty on its part to be
performed or observed and such failure shall remain unremedied on the earlier to
occur of (i) or (ii): (i) the

 

49



--------------------------------------------------------------------------------

date 30 days after the Guarantor shall have become aware of such failure or
(ii) the date that financial statements of the Guarantor shall be available from
which it may be ascertained that such failure to perform or observe such term,
covenant or agreement shall have occurred. For purposes of clause (ii) above,
the date that any financial statements shall be deemed available shall be the
date on which the Guarantor shall file (or, if earlier, the date the Guarantor
shall have been required to file) such financial statements with the SEC as part
of any report required to be filed pursuant to the Exchange Act; or

(d) Any Borrower or the Guarantor, as applicable, shall (i) fail to perform or
observe, or shall breach, any other term, covenant or agreement contained in any
of the Loan Documents on its part to be performed or observed (other than those
failures or breaches referred to in subsections (a), (b), (c), (d)(ii) or
(d)(iii) of this Section 9.01) and any such failure or breach shall remain
unremedied for 30 days after written notice thereof has been given to the
Borrowers by the Administrative Agent at the request of any Bank; (ii) fail to
perform or observe Section 8.02 or Section 12(m) or 12(n) of the Guaranty or
request any Advance or use the proceeds thereof in a manner resulting in a
breach of Section 12(k) of the Guaranty; or (iii) fail to perform or observe
Section 8.01(g) and such failure shall remain unremedied for 15 days after the
occurrence thereof; or

(e) The Guarantor or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Guarantor or such Material Subsidiary when
due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $150,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist after the applicable grace period specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate the maturity of such Debt; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a scheduled
prepayment), prior to the stated maturity thereof; or

(f) The Guarantor or any Material Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Guarantor or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or the
Guarantor or any such Material Subsidiary shall take corporate action to
authorize any of the actions set forth above in this subsection (f); provided
that, in the case of any such proceeding filed or commenced against the
Guarantor or any Material Subsidiary, such event shall not constitute an “Event
of Default” hereunder unless either (i) the same shall have remained undismissed
or unstayed for a period of 60 days, (ii) an order for relief shall have been
entered against the Guarantor or such Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect or (iii) the Guarantor or such
Material Subsidiary shall have taken corporate action consenting to, approving
or acquiescing in the commencement or maintenance of such proceeding; or

 

50



--------------------------------------------------------------------------------

(g) Any judgment or order for the payment of money shall be rendered against the
Guarantor or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(B) there shall be any period of 30 consecutive days, in the case of a judgment
or order rendered or entered by a court during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect, and (ii) the amount of such judgment or order, when aggregated with
the amount of all other such judgments and orders described in this
subsection (g), shall exceed $150,000,000; provided that the rendering of any
such judgment or order shall not constitute an Unmatured Event of Default; or

(h) Either (i) the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate any Plan and such Plan shall have an Unfunded Liability in an
amount in excess of $150,000,000 at such time or (ii) withdrawal liability shall
be assessed against the Guarantor or any Material Subsidiary in connection with
any Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such withdrawal liability shall be an amount in excess of $150,000,000; or

(i) The Guaranty shall cease to be in full force and effect in accordance with
the terms thereof or shall cease to give the Administrative Agent the rights,
powers and privileges purported to be created thereby; or the Guarantor shall
assert the invalidity of the Guaranty or shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty and such default shall continue beyond any
grace period specifically applicable thereto pursuant to the terms of the
Guaranty; or

(j) A Change of Control shall occur;

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrowers and the Guarantor, (i) declare the obligation of each
Bank to make Advances and the obligation of each Issuing Bank to issue Letters
of Credit hereunder to be terminated, whereupon the same shall forthwith
terminate, (ii) declare the entire unpaid principal amount of the Advances, all
interest accrued and unpaid thereon and all other amounts payable under this
Agreement (including Reimbursement Obligations) to be forthwith due and payable,
whereupon the Advances, all such accrued interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers and (iii) demand delivery of, and promptly following such demand each
applicable Borrower shall deliver and pledge to the Administrative Agent (or
another Bank selected by such Borrower) for the benefit of the Banks, cash or
other collateral of a type satisfactory to the Majority Banks and having a
value, as determined by the Administrative Agent, equal to the aggregate undrawn
face amount of the Letters of Credit issued for the account of such Borrower and
then outstanding and all fees and other amounts then due from such Borrower
hereunder. In the event of the occurrence of an Event of Default under
Section 9.01(f), (A) the obligation of each Bank to make Advances and the
obligation of each Issuing

 

51



--------------------------------------------------------------------------------

Bank to issue Letters of Credit hereunder shall automatically be terminated and
(B) the Advances, all such interest and all such amounts (including
Reimbursement Obligations) shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers.

SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant to
Section 9.01 in respect of the outstanding Letters of Credit shall be held by
the Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the
Banks and the Issuing Banks as collateral security for the applicable Borrower’s
obligations in respect of this Agreement and each Letter of Credit issued for
the account of such Borrower. Amounts held in such account shall be applied on
the direction of the Administrative Agent to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit issued for the
account of such Borrower, or if no such reimbursement is required, to payment of
such of the other obligations due and owing by such Borrower hereunder as the
Administrative Agent shall determine. If no Event of Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 9.02 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or to payment of such of the other obligations due
and owing hereunder shall be promptly returned to the Applicable Borrower upon
the Applicable Borrower’s request therefor.

ARTICLE X

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law and shall not be subject
to any fiduciary duties. The Administrative Agent shall be permitted from time
to time to designate one or more of its Affiliates to perform the duties to be
performed by the Administrative Agent hereunder with respect to Advances and
Borrowings denominated in Agreed Currencies other than Euro. The provisions of
this Article X shall apply to any such Affiliate mutatis mutandis.

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the

 

52



--------------------------------------------------------------------------------

Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties
or by acting upon any representation or warranty of any Borrower made or deemed
to be made hereunder. Further, the Administrative Agent (A) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for the
accuracy or completeness of any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement,
(B) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrowers or to inspect the property (including the books and
records) of any Borrower, and (C) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto.

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, any Borrower, any
Subsidiary and any Person which may do business with or own securities of any
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrowers. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by any Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent),
(ii) to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of any Borrower or
(iii) in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Applicable Borrower) ratably

 

53



--------------------------------------------------------------------------------

according to the respective principal amounts of the Commitments then held by
each of them (or if the Commitments have at the time been terminated, ratably
according to the respective Euro Amounts of their Advances then outstanding),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification or amendment of
this Agreement or preservation of any rights of the Administrative Agent or the
Banks under, or the enforcement (whether through negotiations, legal proceedings
or otherwise) of, or legal advice in respect of rights or responsibilities
under, this Agreement, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.

SECTION 10.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and other provisions of this Article X shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

SECTION 10.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrowers. Upon any such resignation of the Administrative Agent, the Majority
Banks shall have the right to appoint a successor Administrative Agent to assume
the position as Administrative Agent of the retiring Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000 (or
its equivalent in another currency). The Borrowers shall have the right to
approve any successor Administrative Agent, which approval shall not be
unreasonably withheld (in all such cases the Borrowers shall be entitled to take
into account their past and then existing commercial banking relationships,
among other things); provided that, if an Event of Default shall have occurred,
such right of the Borrowers to approve the successor Administrative Agent shall
be suspended during the continuance of such Event of Default. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring

 

54



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

SECTION 10.08. Syndication Agents and Mandated Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as a
“Syndication Agent” or a “Mandated Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks identified as Syndication Agents
or as Mandated Lead Arrangers in deciding to enter into this Agreement or in
taking or refraining from taking any action hereunder or pursuant hereto.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc.

(a) Subject to the further terms of this Section 11.01, no amendment or waiver
of any provision of this Agreement, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, waiver or consent shall, unless in writing and signed by
all the Banks, do any of the following: (a) waive any of the conditions
specified in Section 6.01, (b) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances and L/C Obligations, or
the number of Banks, which shall be required for the Banks or any of them to
take any action hereunder, or amend the definition herein of “Majority Banks,”
or (c) amend this Section 11.01. No amendment, waiver or consent shall:
(i) change the Commitments of any Bank or subject any Bank to any additional
obligations without the written consent of such Bank, (ii) reduce the principal
of, or interest on, the Advances or the Reimbursement Obligations or any
Facility Fees, Letter of Credit Fees or other amount payable hereunder without
the written consent of each Bank directly affected thereby, provided, however,
that only the consent of the Majority Banks shall be necessary to amend
Section 5.09 or to waive any obligation of any Borrower to pay interest at the
rate specified in such Section 5.09 or (iii) change any date fixed for any
payment in respect of principal of, or interest on, the Advances or the
Reimbursement Obligations or any Facility Fees, Letter of Credit Fees or other
amount payable hereunder without the written consent of each Bank directly
affected thereby. No amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Banks required hereinabove
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement. No amendment, waiver or consent shall, without the consent
of each Swingline Bank or Issuing Bank affected thereby, amend, modify or waive
any provision of Article III, Article IV or alter any rights or obligations with
respect to any Swingline Loan or Letter of Credit issued by such Swingline Bank
or Issuing Bank. Notwithstanding the foregoing, the actions contemplated by
Section 2.05 shall not be subject to the consent of the Banks, except as
otherwise expressly provided in such Section 2.05.

(b) Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement which is in all other respects approved by the Banks in
accordance with this Section 11.01 shall require the consent or approval of any
Bank (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including any obligation in respect of any drawing under or participation in any
Letter of Credit and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, shall have been
paid in full all amounts owing to it hereunder (including principal, interest
and fees). From and after the effectiveness of any such amendment or amendment
and restatement, any such Bank shall be deemed to no longer be a “Bank”
hereunder or a party hereto; provided that any such Bank shall retain the
benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.

 

55



--------------------------------------------------------------------------------

SECTION 11.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows: if to a Borrower, at the address set forth for such Borrower on the
signature pages hereof; if from a Borrower to the Administrative Agent or any
Bank, to the Administrative Agent at the address set forth for the
Administrative Agent on the signature pages hereof; if from the Administrative
Agent to any Bank, at the address of such Bank’s Lending Office or, in the case
of a notice or communication relating to information delivered under
Section 8.01(g), by posting on an Internet website established by the
Administrative Agent with Intralinks, Inc. or other similarly available
electronic media; or, in any case, at such other address as shall be designated
by such party in a written notice to the other parties hereto (except in the
case of a Borrower, as to which a change of address may be made by notice to the
Administrative Agent on behalf of the Banks and except in the case of any Bank,
as to which a change of address may be made by notice to the Administrative
Agent). Subject to the next sentence, notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and communications (i) pursuant to
Articles II and X shall not be effective until they are received by the
addressee during its normal business hours; and (ii) sent by facsimile to the
Applicable Borrower shall not be effective until the sender has received
confirmation of receipt (in writing or by telephone) from the intended
recipient. The Administrative Agent agrees to deliver promptly to each Bank
copies of each report, document, certificate, notice and request, or summaries
thereof, which any Loan Party is required to, and does in fact, deliver to the
Administrative Agent in accordance with the terms of this Agreement, including
copies of any notices delivered by the Borrower pursuant to Section 8.01(g).

(b) Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Bank or any

 

56



--------------------------------------------------------------------------------

Issuing Bank pursuant to Article II, III or IV if such Bank or such Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article II, III or IV by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11.04. Costs and Expenses; Indemnification.

(a) Each Borrower agrees to reimburse on demand the Administrative Agent, the
Syndication Agents and the Mandated Lead Arrangers for all reasonable and
documented out-of-pocket costs and expenses (including, subject to such limits
as may be agreed to in writing by the applicable parties from time to time, the
reasonable and documented fees, time charges and expenses of one law firm for
the Administrative Agent, the Syndication Agents and the Mandated Lead
Arrangers, and, with the prior written consent of the Borrowers (such consent
not to be unreasonably withheld), any special or local counsel deemed
appropriate by such law firm) incurred by the Administrative Agent, the
Syndication Agents and the Mandated Lead Arrangers in connection with the
preparation, negotiation, distribution through e-mail or secured website,
execution, syndication and enforcement of this Agreement, the Notes, if any, and
the other documents to be delivered hereunder or contemplated hereby; provided,
however, that such out-of-pocket costs and expenses of the Administrative Agent,
the Syndication Agents and the Mandated Lead Arrangers through the date of
execution of this Agreement shall only be payable as set forth in a separate fee
letter (if any) executed and delivered prior to the effective date of this
Agreement by the Administrative Agent, the Syndication Agents, the Mandated Lead
Arrangers and the Borrowers. Each Borrower further agrees to pay on demand all
direct out-of-pocket losses, and reasonable out-of-pocket costs and expenses, if
any (including reasonable fees and out-of-pocket expenses of outside counsel),
of the Administrative Agent, any Issuing Bank, any Swingline Bank and any Bank
in connection with the enforcement (whether by legal proceedings, negotiation or
otherwise) of this Agreement, the Notes, if any, and the other

 

57



--------------------------------------------------------------------------------

documents delivered hereunder; provided that the Borrowers shall not be
obligated to pay the fees, time charges and expenses of any counsel other than
(i) a single counsel for the Administrative Agent, (ii) a single counsel for the
Banks, (iii) any local or special counsel reasonably determined to be necessary
by the counsel referred to in clause (i) or (ii) above, and (iv) any additional
counsel reasonably determined to be necessary by any counsel for the Banks
pursuant to clause (ii) or (iii) above due to an actual or potential conflict of
interest. The obligation of each Borrower to reimburse or pay amounts or provide
indemnities pursuant to this Section 11.04(a) and Section 11.04(c) shall be
deemed satisfied to the extent that another Borrower has reimbursed or paid such
amount or provided such indemnities.

(b) If (i) due to payments made by any Borrower due to acceleration of the
maturity of the Advances pursuant to Section 9.01 or due to any other reason,
any Bank receives payments of principal of any Eurocurrency Rate Advance made to
such Borrower other than on the last day of the Interest Period for such Advance
or (ii) any the Borrower fails to borrow, convert, continue or prepay any
Advance on the date specified in any notice delivered by it pursuant hereto,
such Borrower shall, upon demand by any Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional direct
out-of-pocket losses, costs or expenses which it may reasonably incur as a
result of such payment or failure, including any such loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund or
maintain such Advance; provided that the amount of such loss, cost or expense
shall not exceed the amount determined by such Bank to be the excess, if any, of
(i) the amount of interest that would have accrued on a principal amount equal
to such Advance, at the Eurocurrency Rate applicable to such Advance, for the
period from the date of such payment to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow or continue,
for the period that would have been the Interest Period for such Advance) (in
either such case, the “Relevant Period”), over (ii) the amount of interest that
would accrue on such principal amount for the Relevant Period at the interest
rate that such Bank would bid, were it to bid at the commencement of the
Relevant Period, for deposits in Dollars in a comparable amount and for the
Relevant Period from other banks in the London interbank market. For purposes of
calculating amounts payable by any Borrower to a Bank under this
Section 11.04(b), each Bank shall be deemed to have funded each Eurocurrency
Rate Advance made by it at the Eurocurrency Rate for such Advance by a matching
deposit or other borrowing in the London interbank market for such currency for
a comparable amount and for a comparable period.

(c) Subject to the next sentence, each Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Bank, each Swingline Bank, each
Bank, their respective Affiliates and each of the foregoing’s respective
directors, officers and employees from and against any and all claims, damages,
liabilities and out-of-pocket expenses (including reasonable fees and
out-of-pocket expenses of outside counsel) which may be incurred by or asserted
against the Administrative Agent, such Issuing Bank, such Swingline Bank or such
Bank or any such director, officer or employee in connection with or arising out
of any investigation, litigation, or proceeding (whether or not any such claim,
litigation, investigation or proceeding is brought by a Borrower, its equity
holders, its Affiliates, its creditors or any other Person) (i) related to this
Agreement, any transaction or proposed transaction (whether or not consummated)
contemplated hereby or in which any proceeds of any Borrowing are applied or

 

58



--------------------------------------------------------------------------------

proposed to be applied, directly or indirectly, by any Borrower, whether or not
the Administrative Agent, such Issuing Bank, such Swingline Bank or such Bank or
any such director, officer or employee is a party to such transactions or
(ii) related to any Borrower’s entering into this Agreement, or to any actions
or omissions of any Borrower, any of its Subsidiaries or Affiliates or any of
its or their respective officers, directors or employees in connection
therewith, and in each case regardless of whether the indemnified Person is
party thereto. The Borrowers shall not be required to indemnify any such
indemnified Person from or against any portion of such claims, damages,
liabilities or expenses (a) arising out of the gross negligence or willful
misconduct of such indemnified Person as determined in a final judgment by a
court of competent jurisdiction or (b) that result from the violation by the
Administrative Agent, such Issuing Bank, such Swingline Bank or such Bank of any
law or judicial order.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby,
any Advance or Letter of Credit or the use of the proceeds thereof; provided
that, nothing in this clause (d) shall relieve any Borrower of any obligation it
may have to indemnify a Person against special, indirect, consequential or
punitive damages asserted against such Person by a third party.

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement and any Notes issued by such
Borrower held by such Bank, irrespective of whether or not such Bank shall have
made any demand under this Agreement and any Notes and of whether or not such
obligations may be matured. Each Bank agrees promptly to notify the Applicable
Borrower after any such set-off and application made by such Bank, but the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section are in addition to other
rights and remedies (including other rights of set-off) which such Bank may
have.

SECTION 11.06. Binding Effect; Assignment. (a) This Agreement shall become
effective when it shall have been executed by the Borrowers and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and each
Bank and their respective successors and assigns, except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Banks.

 

59



--------------------------------------------------------------------------------

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities (excluding natural
persons and Persons which are not Qualifying Banks); provided that (i) in the
case of any assignment or other transfer (other than a participation) to a
Person that is not a Bank, an Affiliate of a Bank or an Approved Fund, the
Borrowers (except during the continuance of an Event of Default), the Issuing
Banks, the Swingline Banks and the Administrative Agent, in each case whose
consent shall not be unreasonably withheld or delayed, shall have expressly
agreed in writing; provided that a material increase in counterparty risk shall
be reasonable grounds (although not exclusive grounds) for the withholding of
such consent; and further provided that each Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; (ii) in the case of any assignment in part, the amount
of the Commitment being assigned pursuant to such assignment shall in no event
be less than €5,000,000 (or a lesser amount approved by the Administrative Agent
and, except during the continuance of an Event of Default, the Borrowers); and
(iii) any participation shall be in compliance with Section 11.06(f). Upon the
effectiveness of any such assignment (but not in the event of any such
participation or other transfer), such assignee shall be a Bank hereunder and
shall have all the rights and benefits thereof. However, unless and until the
conditions for the Administrative Agent’s treating such assignee as holder
pursuant to clause (c) below shall have been satisfied, such assignee shall not
be entitled to exercise the rights of a Bank under this Agreement and the
Administrative Agent shall not be obligated to make payment of any amount to
which such assignee may become entitled hereunder other than to the Bank which
assigned its rights to such assignee. Nothing contained herein shall impair the
ability of any Bank, in its discretion, to agree, solely as between itself and
its assignees, participants and other transferees, upon the manner in which such
Bank shall exercise its rights under this Agreement and the Notes made to such
Bank. The assignee, if it shall not already be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500 payable by the assignor or assignee. Upon such execution, delivery,
acceptance and recording and delivery to the Administrative Agent of such
assignee’s Administrative Questionnaire, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Bank hereunder and (y) the Bank assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining

 

60



--------------------------------------------------------------------------------

portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 5.13, 5.15 and 11.04 for any events or circumstances
occurring or existing before the effective date of assignment).

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 11(f) of
the Guaranty (and any later statements delivered pursuant to Section 12(a) of
the Guaranty) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Bank or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Bank.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount of (and stated interest on) the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(f) Any Bank may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Banks (but with notice to the
Borrowers, unless such participation is sold to an Affiliate of such Bank), sell
to any Person (other than a Person which is not a Qualifying Bank, a natural
Person, a Defaulting Bank or any Borrower or any Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) participations in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances (including such Bank’s
participations in Swingline Loans)

 

61



--------------------------------------------------------------------------------

owing to it); provided that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the Banks shall continue to deal solely
and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. For the avoidance of doubt, each Bank shall be
responsible for the indemnity under Section 10.05 without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Bank sells such a participation shall provide that such Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the third sentence of Section 11.01 that affects such Participant. The Borrowers
agree that each Participant shall be entitled to the benefits of Sections 5.13
and 5.15 to the same extent as if it were a Bank and had acquired its interest
by assignment pursuant to this Section (it being understood that the
documentation required under Section 5.15(f) shall be delivered to the Borrowers
and Administrative Agent) to the same extent as if it were a Bank and had
acquired its interest by assignment; provided that such Participant (A) agrees
to be subject to the provisions of Section 5.18 and of the last sentence of
Section 5.11 as it if were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.13 or
5.15 with respect to any participation, than the Bank from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Bank that sells participation agrees, at the request and expense of any
Borrower, to use reasonable efforts to cooperate with such Borrower to
effectuate the provisions of Section 5.18 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.05 as though it were a Bank; provided that such
Participant agrees to be subject to Section 5.17 as though it were a Bank. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participations for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.

 

62



--------------------------------------------------------------------------------

SECTION 11.07. Confidentiality. The Administrative Agent, each Bank and each
Issuing Bank agree to hold any Information (as defined below) which it may
receive from any Loan Party pursuant to the Loan Documents in confidence, except
for disclosure (i) to its Affiliates, legal counsel, accountants, and other
professional advisors, and then solely on a need-to-know basis, (ii) in response
to any request or order therefor issued by any Governmental Authority, (iii) as
required by law, regulation, or judicial process, (iv) within any legal
proceeding to enforce any of its rights or remedies hereunder; provided that an
Event of Default shall have occurred hereunder and the requisite Banks shall
have elected under Section 9.01 to enforce such rights or remedies against the
Borrowers, (v) to any permitted assignee or participant under Section 11.06,
(vi) to any agents and advisors of a Bank solely in connection with the
administration of this Agreement and the Advances and L/C Obligations hereunder,
(vii) of Information which has already become publicly available at the time of
such disclosure or (viii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations. In the case of disclosure pursuant to clause (ii) or (iii) above,
the disclosing party agrees, to the extent practicable and permitted by
applicable law, regulation or judicial process, to promptly notify the Loan
Parties prior to such disclosure and to request confidential treatment if a Loan
Party so requests. “Information” means all information received from any Loan
Party relating to any Loan Party, any Subsidiary of a Loan Party or the business
of any of the foregoing, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Bank on a non-confidential
basis prior to disclosure by a Loan Party and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS, THE GUARANTOR AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY A
BORROWER, THE GUARANTOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT A BORROWER, THE
GUARANTOR AND THEIR AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH BANK REPRESENTS TO THE BORROWERS, THE GUARANTOR
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

63



--------------------------------------------------------------------------------

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

SECTION 11.09. Jurisdiction; Consent to Service of Process.

(a) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement
against the other parties hereto or their respective properties in the courts of
any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in clause (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.02; provided, however, that with
respect to any Borrower, service of process on such Borrower may be made on the
Guarantor in the manner provided for notices in Section 11.02 and addressed to
such Borrower, and each Borrower agrees that such service so made shall be
effective against such Borrower. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

64



--------------------------------------------------------------------------------

SECTION 11.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed signature page of this Agreement by facsimile transmission or in
a .PDF or similar file shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 11.13. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrowers, including, the fee letters (if any) executed and
delivered prior to the effective date of this Agreement by the Administrative
Agent, the Syndication Agents, the Co-Lead Arrangers and the Borrowers, embodies
the entire agreement and supersedes all prior agreements, written and oral,
relating to the subject matter hereof as among the Borrowers, the Banks parties
hereto and the Administrative Agent.

SECTION 11.14. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article VI with respect to any Advance
denominated in an Agreed Currency other than in Euro, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, after the exercise of the Administrative Agent’s best
efforts, would in the reasonable opinion of the Administrative Agent or the
Majority Banks make it materially disadvantageous for such Advance to be
denominated in the Agreed Currency specified by a Borrower, then the
Administrative Agent shall forthwith give notice thereof to such Borrower and
the Banks, and such Advance shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Euro, in an aggregate principal amount
approximately equal to the Euro Amount of the aggregate principal amount
specified in the related Notice of Borrowing or Notice of Interest Period
Election, as the case may be, unless such Borrower notifies the Administrative
Agent at least one Business Day before such date that it elects not to borrow on
such date.

SECTION 11.15. Existing Euro Facility. The Banks that are parties to the
Existing Euro Facility (which constitute “Majority Banks” thereunder) waive any
notice of the termination of the commitments thereunder and such Banks and
Baxter Healthcare SA agree that such commitments automatically shall terminate
concurrently with the effectiveness hereof pursuant to Section 6.01.

SECTION 11.16. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent

 

65



--------------------------------------------------------------------------------

could purchase the specified currency with such other currency at the
Administrative Agent’s office in London on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of a Borrower in
respect of any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in such other currency such Bank or the Administrative Agent (as the case
may be) may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent, as the case may be, in the specified currency, the
Applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Bank or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Bank or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Banks as a result
of allocations of such excess as a disproportionate payment to such Bank under
Section 5.17, such Bank or the Administrative Agent, as the case may be, agrees
to remit such excess to the Applicable Borrower.

SECTION 11.17. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Bank to identify the
Borrowers in accordance with the Act.

SECTION 11.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Mandated Lead Arrangers and the Banks are arm’s-length commercial
transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Mandated Lead
Arrangers and the Banks, on the other hand, (ii) each Borrower and each other
Loan Party has consulted its own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate, and (iii) each Borrower and each other
Loan Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent, the Mandated Lead Arrangers
and each Bank is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of Loan Party’s Affiliates, or any other Person and (ii) neither the
Administrative Agent, the Mandated Lead Arrangers nor any Bank has any
obligation to any Loan Party or any Loan Party’s Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Mandated Lead Arrangers and the Banks and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and

 

66



--------------------------------------------------------------------------------

none of the Administrative Agent, the Mandated Lead Arrangers, or any Bank has
any obligation to disclose any of such interests to any Loan Party or any Loan
Party’s Affiliates. To the fullest extent permitted by law, each of the Banks
and each Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Mandated Lead Arrangers or any Bank with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

SECTION 11.19. Lending Installations. Notwithstanding any other provision of
this Agreement, each Bank at its option may make any Advance or issue any Letter
of Credit, as applicable, by causing any domestic or foreign office, branch or
Affiliate of such Bank (an “Applicable Lending Installation”) to make such
Advance or Letter of Credit that has been designated by such Bank to the
Administrative Agent; provided that a Bank shall not designate an Alternate
Lending Installation if the effect of doing so would increase the amount of the
Applicable Borrower’s obligations pursuant to Section 5.13 or 5.15 relative to
what they would be absent such designation. All terms of this Agreement shall
apply to any such Applicable Lending Installation of such Bank and the Advances,
Letters of Credit and any Notes issued hereunder shall be deemed held by each
Bank for the benefit of any such Applicable Lending Installation. Each Bank may,
by written notice to the Administrative Agent and the Applicable Borrower,
designate replacement or additional Applicable Lending Installations through
which Advances or Letters of Credit will be made by it and for whose account
Advance or Letter of Credit payments are to be made. Any exercise of such option
shall not affect the obligation of the Applicable Borrower to repay such Advance
or Letter of Credit in accordance with the terms of this Agreement.

[Signature Pages Follow]

 

67



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed by their respective
duly authorized officers or agents, as of the date of this Agreement. This
Agreement was executed outside of Belgium.

 

BAXTER HEALTHCARE SA By:

/s/ Gerald Heritier

Name:

Gerald Heritier

Title: VP Human Resources By:

/s/ Bernard Kaumanns

Name:

Bernard Kaumanns

Title: Medical Director BAXTER WORLD TRADE SPRL By:

/s/ David P. Scharf

Name: David P. Scharf Title: Authorized Representative

Address for Notice Purposes: Baxter Healthcare SA Baxter World Trade SPRL c/o
Baxter International Inc. One Baxter Parkway, DF6-4E Deerfield, Illinois 60015
Attention: Treasurer and Assistant Treasurer Telephone: (224) 948-3212 Telecopy:
(224) 948-2624

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED as Administrative Agent By

/s/ Belinda Lucas

Title:

Authorised Signatory

Belinda Lucas

Associate

 

Address for Notice Purposes: Floor 6, 25 Bank Street, Canary Wharf, London,
United Kingdom, E14 5JP

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:

/s/ Olivier Lopez

Name: Olivier Lopez Title: Vice President

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., LONDON BRANCH By:

/s/ Shirley Riches

Name: Shirley Riches Title: Vice President

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH By:

/s/ Michael Starmer-Smith

Name: Michael Starmer-Smith Title: Managing Director By:

/s/ Dominic Smith

Name: Dominic Smith Title: M.D.

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A. By:

/s/ Joseph L. Corah

Name: Joseph L. Corah Title: Director

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:

/s/ Kayode Sulola

Name: Kayode Sulola Title: Assistant Vice President Executed in London, United
Kingdom

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE INTERNATIONAL By:

/s/ Garrett Lynskey

Name:

Garrett Lynskey

Title:

Authorised Signatory

By:

/s/ Brian Fitzgerald

Name:

Brian Fitzgerald

Title:

Authorised Signatory

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

Danske Bank A/S By:

/s/ Gert Carstens

/s/ Merete Ryvald-Christensen

Name:

Gert Carstens

Merete Ryvald-Christensen

Title:

Senior Loan Manager

Chief Loan Manager

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch,

as a Lender

By:

/s/ Craig Pearson

Name:

Craig Pearson

Title:

Associate Director

Banking Product Services, US By:

/s/ Houssem Daly

Name:

Houssem Daly

Title:

Associate Director

Banking Products Services, US

 

Signature page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF

NOTICE OF BORROWING

J.P. Morgan Europe Limited,

as Administrative Agent for the

Banks parties to the Credit

Agreement referred to below

Floor 6, 25 Bank Street, Canary Wharf,

London, United Kingdom, E14 5JP

Attention: Nicole Johnson

Ladies and Gentlemen:

The undersigned, [Baxter Healthcare SA]/[Baxter World Trade SPRL], refers to the
Credit Agreement, dated as of July 1, 2015 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter Healthcare
SA, Baxter World Trade SPRL, the Banks parties thereto and J.P. Morgan Europe
Limited, as Administrative Agent and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02 of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is              ,         .

(ii) The aggregate amount of the Proposed Borrowing is [Euro] [Approximate Euro
Amount of]             .

(iii) The Interest Period for each Advance made as part of the Proposed
Borrowing is [             months].

(iv) The Agreed Currency for each Advance made as part of the Proposed Borrowing
is [    ].

(v) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A duly completed Form FR U-l (OMB No. 7100-0115), executed
by a duly authorized officer of the undersigned, accompanies this Notice of
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Borrowing].

 

Exhibit 2.02

Page 1



--------------------------------------------------------------------------------

Very truly yours, [BAXTER HEALTHCARE SA]/ [BAXTER WORLD TRADE SPRL] By:

 

Title:

 

Exhibit 2.02

Page 2



--------------------------------------------------------------------------------

Exhibit 2.03

FORM OF

NOTICE OF INTEREST PERIOD ELECTION

J.P. Morgan Europe Limited,

as Administrative Agent for the

Banks parties to the Credit

Agreement referred to below

Floor 6, 25 Bank Street, Canary Wharf,

London, United Kingdom, E14 5JP

Attention: Nicole Johnson

Ladies and Gentlemen:

The undersigned, [Baxter Healthcare SA]/[Baxter World Trade SPRL], refers to the
Credit Agreement, dated as of July 1, 2015 (the “Credit Agreement,” the terms
defined therein being used herein as therein defined), among Baxter Healthcare
SA, Baxter World Trade SPRL, the Banks parties thereto and J.P. Morgan Europe
Limited, as Administrative Agent, and hereby gives you notice, irrevocably,
pursuant to Section 2.03 of the Credit Agreement of an interest period election,
and in that connection sets forth below the information relating to the affected
Borrowing (the “Affected Borrowing”) as required by Section 2.03 of the Credit
Agreement:

(i) The Affected Borrowing is comprised of Advances in the following Agreed
Currency:             

(ii) The portion of such Affected Borrowing to be Converted is: [Euro]
[Approximate Euro Amount of]             .

(iii) Business Day of the Conversion in respect of the Affected Borrowing is
             ,         .

(iv) Upon giving effect to the Conversion, the portion of the Affected Borrowing
that is Converted shall be comprised of Advances, each having an Interest Period
of                     .

 

Very truly yours, [BAXTER HEALTHCARE SA]/ [BAXTER WORLD TRADE SPRL] By:

 

Title:

 

Exhibit 2.03

Page 1



--------------------------------------------------------------------------------

Exhibit 4.01

FORM OF GUARANTY

See attached



--------------------------------------------------------------------------------

GUARANTY

This Guaranty (as it may be amended, restated or modified and in effect from
time to time, this “Guaranty”) is made as of July 1, 2015 by Baxter
International Inc., a Delaware corporation (the “Guarantor”), in favor of J.P.
Morgan Europe Limited, in its capacity as agent on behalf of the Banks (as
hereinafter defined).

R E C I T A L S:

A. Baxter Healthcare SA, Baxter World Trade SPRL, the financial institutions
named therein (the “Banks”), and J.P. Morgan Europe Limited, as agent (together
with its successors and assigns, the “Agent”), have entered into a Credit
Agreement dated as of the date hereof (as from time to time modified,
supplemented, restated or amended, the “Credit Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term by the Credit Agreement; and the rules of interpretation and
provisions regarding accounting terms set forth in Section 1.02 and 1.03 of the
Credit Agreement shall apply as if fully set forth herein, mutatis mutandis.

B. The Guarantor is the parent of the Borrowers and will receive substantial and
direct benefits from the extensions of credit contemplated by the Credit
Agreement and is entering into this Guaranty to induce the Agent and the Banks
to enter into the Credit Agreement and extend credit to the Borrowers
thereunder.

C. The execution and delivery of this Guaranty is a condition precedent to the
obligations of the Banks to extend credit to the Borrowers pursuant to the
Credit Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Banks to enter into the Credit
Agreement and extend credit to the Borrowers thereunder, the Guarantor hereby
agrees as follows:

1. As used in this Guaranty:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Guarantor or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Baxter Debt Tender” means the tender offers for, or make-whole redemptions with
respect to, up to $3,000,000,000 of the Guarantor’s issued and outstanding
indebtedness, to be launched in connection with the Spin Off.

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 11(f).

“Consolidated Adjusted Debt” means, as of any date of determination, the amount
of Debt as of such date; provided that on any date on which the outstanding
principal amount of all Advances under and as defined in the Guarantor’s
$1,500,000,000 revolving credit agreement

 

1



--------------------------------------------------------------------------------

dated as of the Closing Date (the “Guarantor Credit Agreement”) is zero,
Consolidated Adjusted Debt shall be deemed reduced by an amount equal to the
lesser of (a) $1,500,000,000 (the “Cash Cap”) and (b) the sum of (i) 100% of the
unrestricted cash and Cash Equivalent Investments (as defined in the Guarantor
Credit Agreement) held by the Guarantor and its domestic Consolidated
Subsidiaries on such date plus (ii) 65% of the unrestricted cash and Cash
Equivalent Investments held by foreign Consolidated Subsidiaries of the
Guarantor on such date; provided, further that until the earlier of (x) the date
the Guarantor consummates the Baxter Debt Tender in full and (y) September 1,
2015, the Cash Cap shall be increased by $3,000,000,000.

“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the Guarantor and its Consolidated Subsidiaries for such period, plus,
to the extent deducted from revenues in determining such net income (or loss),
without duplication, (i) Consolidated Interest Expense, (ii) expense for income
taxes paid or accrued, (iii) depreciation and amortization expense,
(iv) amortization of intangibles (including goodwill) and organization costs,
(v) any extraordinary, unusual or non-recurring non-cash expenses or losses or
other non-cash charges (including, whether or not otherwise includable as a
separate item in the statement of such net income for such period, non-cash
losses on sales of assets outside of the ordinary course of business) which the
Guarantor reasonably believes will not result in a cash charge or payment,
(vi) cash transaction costs and other costs and expenses arising from, occurring
in connection with or relating to the Spin Off and recorded within 18 months
after the consummation thereof, including any restructuring costs and expenses,
any advisory fees (including investment banking fees), legal accounting costs
and expenses, consulting costs and debt breakage costs (including any make whole
or prepayment premiums, write offs or swap termination costs), and (vii) cash
restructuring charges, non-recurring cash charges, unusual cash charges and
extraordinary cash charges (including any Gambro related integration costs and
expenses or other similar costs and expenses), provided that the amount under
this clause (vii), together with any pro forma cash restructuring charge,
non-recurring cash charge and extraordinary cash charge adjustments pursuant to
the proviso below shall in no event exceed $150,000,000 in the aggregate for
such period and minus, to the extent included in such net income,
(a) extraordinary non-cash gains realized other than in the ordinary course of
business, (b) gains realized other than in the ordinary course of business that
are non-cash, non-operating and non-recurring, and (c) non-cash gains arising
from accounting relating to income realized or adjustments to the value of
equity held in entities that are not subsidiaries, all as determined in
accordance with GAAP and calculated for the Guarantor and its Consolidated
Subsidiaries on a consolidated basis; provided, that solely for purposes of
calculating Consolidated EBITDA of the Guarantor and its Consolidated
Subsidiaries for the quarter ending June 30, 2015, in lieu of determining such
amount in accordance with GAAP, such calculation shall be made by taking the
applicable figures from the Form 10-Q of the Guarantor for such period and
reducing them by the applicable figures from the Form 10-Q of Baxalta
Incorporated for such period; provided, further that for purposes of calculating
Consolidated EBITDA, if the sales revenue generated by any Person or business
unit acquired, divested or liquidated, by the Guarantor or any Subsidiary during
such period in the 12 months prior to such acquisition, divestiture or
liquidation was $25,000,000 or more, then the consolidated net income of such
Person or business unit acquired, or divested or liquidated (plus, to the extent
deducted in determining such consolidated net income, Consolidated Interest
Expense, income tax expense, depreciation and amortization and non-cash
compensation expenses of such Person or business unit) shall be included (or, in
the case of a divestiture or liquidation, excluded) on a pro forma basis for
such period (assuming the

 

2



--------------------------------------------------------------------------------

consummation of each such acquisition and the incurrence or assumption of any
Debt in connection therewith (or the consummation of such divestiture or
liquidation) occurred on the first day of such period) in accordance with
Article 11 of Regulation S-X of the SEC. Notwithstanding the foregoing,
Consolidated EBITDA for each fiscal quarter ending on the date set forth below
shall be deemed to be the amount set forth below opposite such fiscal quarter
end:

 

Fiscal Quarter Ending

   Consolidated EBITDA  

September 30, 2014

   $ 497,000,000  

December 31, 2014

   $ 478,000,000   

March 31, 2015

   $ 324,000,000   

“Consolidated Interest Expense” means, for any period, total cash interest
expense deducted in accordance with GAAP in the computation of net income of the
Guarantor and its Consolidated Subsidiaries for such period with respect to all
outstanding Debt of the Guarantor and its Consolidated Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs of rate
hedging in respect of interest rates to the extent such net costs are allocable
to such period in accordance with GAAP).

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Guarantor and
its Consolidated Subsidiaries and all Intangible Assets.

“Consolidated Subsidiary” means any Subsidiary of the Guarantor the accounts of
which are Consolidated.

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Guarantor and its Consolidated Subsidiaries as lessee under leases that, in
accordance with GAAP, are recorded as capital leases, and (iii) obligations of
the Guarantor and its Consolidated Subsidiaries under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of other parties of the kinds referred to in
clauses (i) and (ii) above (other than Debt of any Subsidiary, to the extent
such Debt is included in the calculation of Debt as a result of clause (i) or
(ii) above) in excess of $100,000,000 in the aggregate for all such obligations
described in this clause (iii). The term “Debt” shall not include the undrawn
face amount of any letter of credit issued for the account of the Guarantor or
any of its Consolidated Subsidiaries, but shall include the reimbursement
obligation owing from time to time by the Guarantor or any of its Consolidated
Subsidiaries in respect of drawings made under any letter of credit in the event
reimbursement is not made immediately following the applicable drawing.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Guaranteed Obligations” is defined in Section 2.

“Intangible Assets” means all assets of the Guarantor and its Consolidated
Subsidiaries which are treated as intangibles in conformity with GAAP on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries.

“Interest Coverage Ratio” means, (i) as of the last day of the fiscal quarter
ended September 30, 2015, the ratio of (A) Consolidated EBITDA for such fiscal
quarter to (B) Consolidated Interest Expense for such fiscal quarter, (ii) as of
the last day of the period of two consecutive fiscal quarters ended December 31,
2015, the ratio of (A) Consolidated EBITDA for such period of two consecutive
fiscal quarters to (B) Consolidated Interest Expense for such period, (iii) as
of the last day of the three fiscal quarter period ended March 31, 2016, the
ratio of (A) Consolidated EBITDA for such period of three consecutive fiscal
quarters to (B) Consolidated Interest Expense for such period and (iv) as of the
last day of any period of four consecutive fiscal quarters ending on or after
June 30, 2016, the ratio of (A) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended, to (B) Consolidated Interest Expense for
such period.

“Material Acquisition” means a transaction whereby by the Guarantor or one of
its Consolidated Subsidiaries acquires equity interests or assets of a Person
(or a division or particular business of a Person), or merges, consolidates or
otherwise combines with a Person (excluding, in each case above, a Person that
was a Consolidated Subsidiary prior to such transaction), for aggregate cash
consideration of $250,000,000 or more.

“Material Subsidiary” means any subsidiary of the Guarantor that would be a
significant subsidiary of the Guarantor within the meaning of Rule 1-02(w)(2)
under Regulation S-X promulgated by the Securities and Exchange Commission;
provided that the reference to “10 percent of the total assets of the registrant
and its subsidiaries” therein shall be deemed for the purposes of this
definition to read as “20 percent of the total assets of the registrant and its
subsidiaries”. As of the Closing Date, the Material Subsidiaries are Baxter
Healthcare Corporation and Baxter World Trade Corporation.

“Net Leverage Ratio” means, as of the last day of any period of four consecutive
fiscal quarters, the ratio of (i) Consolidated Adjusted Debt as of such day to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of comprehensive country-wide economic or financial sanctions
or trade embargoes imposed, administered or enforced by any Person listed in the
definition of “Sanctions” (the Sanctioned Countries as of the date hereof being
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

4



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (ii) any Person operating, organized or resident in
a Sanctioned Country or (iii) any Person controlled or more than 50% owned by
any such Person.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debt” means the amount of Debt or other obligation or liability of the
Guarantor or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Guarantor
or of any Material Subsidiary, whether now owned or hereafter acquired.

“Subsidiary” means any entity with respect to which the Guarantor alone owns,
the Guarantor and one or more Subsidiaries together own, or the Guarantor and
any Person controlling the Guarantor together own, in each such case directly or
indirectly, capital stock (or the equivalent equity interest) having ordinary
voting power to elect a majority of the members of the Board of Directors of
such corporation (or, in the case of a partnership or joint venture, having the
majority interest in the capital or profits of such entity).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

2. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Advances (including Swingline Loans) and reimbursement
obligations in respect of Letters of Credit made or issued by the Banks, the
Swingline Banks and Issuing Banks to, and any Notes held by the Banks of, the
Borrowers and (b) all other amounts from time to time owing to the Banks, the
Swingline Banks, the Issuing Banks or the Administrative Agent by the Borrowers
under the Loan Documents (collectively, the “Guaranteed Obligations”). This is a
guaranty of payment, not a guaranty of collection.

3. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension, incurrence or continuance of the Guaranteed Obligations or any part
thereof. The Guarantor further waives all setoffs and counterclaims and
presentment, protest, notice, filing of claims with a court in the event of
receivership, bankruptcy or reorganization of any Borrower, demand or action on
delinquency in respect of the Guaranteed Obligations or any part thereof,

 

5



--------------------------------------------------------------------------------

including any right to require the Banks to sue the Guarantor, any Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.

4. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible payment in full), setoff,
counterclaim or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by law), whether by reason of any claim of
any character whatsoever, including any claim of waiver, release, surrender,
alteration or compromise. The validity and enforceability of this Guaranty shall
not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitution for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to perfect or maintain any lien on, or
preserve rights to, any security or collateral or to enforce any right, power or
remedy with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or any collateral securing the Guaranteed
Obligations or any part thereof; (c) any waiver of any right, power or remedy or
of any default with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof; (d) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligations of any person or entity with respect to
the Guaranteed Obligations or any part thereof; (e) the non-enforceability or
invalidity of the Guaranteed Obligations or any part thereof or the
spuriousness, non-enforceability or invalidity of any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof; (f) the application of payments received from any source to the
payment of indebtedness other than the Guaranteed Obligations, any part thereof
or amounts which are not covered by this Guaranty even though the Banks might
lawfully have elected to apply such payments to any part or all of the
Guaranteed Obligations or to amounts which are not covered by this Guaranty;
(g) any change of ownership of any Borrower or the insolvency, bankruptcy or any
other change in the legal status of any Borrower; (h) any change in, or the
imposition of, any law, decree, regulation or other governmental act which does
or might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Guaranteed Obligations; (i) the failure of any Borrower
to maintain in full force, validity or effect or to obtain or renew when
required all governmental and other approvals, licenses or consents required in
connection with the Guaranteed Obligations or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Obligations or this Guaranty; (j) the existence of
any claim, setoff or other rights which the Guarantor may have at any time
against any Borrower or any other guarantor or any other Person in connection
herewith or with any unrelated transaction; (k) the Banks’ election, in any case
or proceeding instituted under chapter 11 of the United States Bankruptcy Code,
of the application of Section 1111(b)(2) of the United States Bankruptcy Code;
(l) any borrowing, use of cash collateral, or grant of a security interest by
any Borrower, as debtor in possession, under Section 363 or 364 of the United
States Bankruptcy Code; (m) the disallowance of all or any portion of the Bank’s
claims for repayment of the Guaranteed Obligations under Section 502 or

 

6



--------------------------------------------------------------------------------

506 of the United States Bankruptcy Code; or (n) any other fact or circumstance
which might otherwise constitute grounds at law or equity for the discharge or
release of the Guarantor from its obligations hereunder, all whether or not the
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (n) of this Section. It is agreed that the
Guarantor’s liability hereunder is independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that the Guarantor’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Borrower of the
Guaranteed Obligations in the manner agreed upon among the Agent, the Borrowers
and the Banks.

5. Credit may be granted or continued from time to time by the Banks to any
Borrower without notice to or authorization from the Guarantor regardless of any
Borrower’s financial or other condition at the time of any such grant or
continuation. The Banks shall not have an obligation to disclose or discuss with
the Guarantor their assessment of the financial condition of any Borrower.

6. Until the irrevocable payment in full of the Guaranteed Obligations and
termination of all commitments which could give rise to any of the Guaranteed
Obligations, (a) the Guarantor shall have no right of subrogation with respect
to the Guaranteed Obligations, (b) the Guarantor hereby waives any right to
enforce any remedy which the Agent or the Banks now have or may hereafter have
against any Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, and (c) the Guarantor hereby waives any benefit of,
and any right to participate in, any security or collateral given to the Agent
or the Banks to secure payment of the Guaranteed Obligations or any part thereof
or any other liability of any Borrower to the Banks.

7. The Guarantor authorizes the Banks to take any action or exercise any remedy
with respect to any collateral securing the Guaranteed Obligations, which the
Banks in their sole discretion shall determine, without notice to the Guarantor.

8. In the event the Banks in their sole discretion elect to give notice of any
action with respect to any collateral securing the Guaranteed Obligations or any
part thereof, ten (10) days’ written notice mailed to the Guarantor by ordinary
mail at its address referred to in Section 20 shall be deemed reasonable notice
of any matters contained in such notice. The Guarantor consents and agrees that
neither the Agent nor the Banks shall be under any obligation to marshall any
assets in favor of the Guarantor or against or in payment of any or all of the
Guaranteed Obligations.

9. In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor forthwith upon demand by the Agent or the Banks. The
Guarantor further agrees that, to the extent that any Borrower makes a payment
or payments to any of the Banks on the Guaranteed Obligations, or the Agent or
the Banks receive any proceeds of collateral securing the Guaranteed Obligation,
which payment or receipt of proceeds or any part thereof is subsequently

 

7



--------------------------------------------------------------------------------

invalidated, declared to be fraudulent or preferential, set aside or required to
be returned or repaid to the applicable Borrower, its estate, trustee, receiver,
debtor in possession or any other party, including the Guarantor, under any
insolvency or bankruptcy law, state or federal law, common law or equitable
cause, then to the extent of such payment, return or repayment, the obligation
or part thereof which has been paid, reduced or satisfied by such amount shall
be reinstated and continued in full force and effect as of the date when such
initial payment, reduction or satisfaction occurred.

10. No delay on the part of the Agent or the Banks in the exercise of any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Agent or the Banks of any right, power or remedy shall preclude
any further exercise thereof; nor shall any amendment, supplement, modification
or waiver of any of the terms or provisions of this Guaranty be binding upon the
Agent or the Banks, except as expressly set forth in a writing duly signed and
delivered on the Banks’ behalf of the Agent. The failure by the Agent or the
Banks at any time or times hereafter to require strict performance by any
Borrower or the Guarantor of any of the provisions, warranties, terms and
conditions contained in any promissory note, pledge agreement, security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed pursuant to the terms of, or in connection with, the
Credit Agreement by any Borrower or the Guarantor and delivered to the Agent or
the Banks shall not waive, affect or diminish any right of the Agent or the
Banks at any time or times hereafter to demand strict performance thereof, and
such right shall not be deemed to have been waived by any act or knowledge of
the Agent or the Banks, their agents, officers or employees, unless such waiver
is contained in an instrument in writing duly signed and delivered on the Banks’
behalf by the Agent. No waiver by the Agent or the Banks of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by the Banks permitted hereunder shall in any way affect
or impair the Agent’s or the Banks’ rights or powers, or the obligations of the
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Obligations owing by the Guarantor
to the Banks shall be conclusive and binding on each Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

11. The Guarantor represents and warrants to the Agent and the Banks that:

(a) The Guarantor and each Material Subsidiary is duly organized, validly
existing and, to the extent such concept is relevant, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Guarantor;

(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) any law or any contractual restriction binding on or affecting
the Guarantor;

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty;

 

8



--------------------------------------------------------------------------------

(d) This Guaranty is the legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

(e) Except as disclosed by the Guarantor in its SEC filings prior to the date
hereof, there is no pending or, to the knowledge of the Guarantor, threatened
action or proceeding affecting the Guarantor or any of its Subsidiaries before
any court, governmental agency or arbitrator, (i) which could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Guarantor or (ii) which could reasonably be expected to affect
the legality, validity or enforceability of this Guaranty;

(f) The Consolidated balance sheet at December 31, 2014, and the related
Consolidated statements of income, cash flows and shareholder’s equity and
comprehensive income for the period then ended of the Guarantor and its
Consolidated Subsidiaries filed by the Guarantor with the SEC present fairly in
all material respects the financial condition of the Guarantor and its
Consolidated Subsidiaries at December 31, 2014, and the results of the
operations and cash flows of the Guarantor and its Consolidated Subsidiaries for
the year then ended, in conformity with GAAP applied on a basis consistent with
that of the preceding year. The Consolidated balance sheet at March 31, 2015 and
the related Consolidated statements of income and cash flows for the quarter
then ended of the Guarantor and its Consolidated Subsidiaries filed by the
Guarantor with the SEC present fairly in all material respects the financial
condition of the Guarantor and its Consolidated Subsidiaries at March 31, 2015
and the results of the operations and cash flows of the Guarantor and its
Consolidated Subsidiaries for the quarter then ended, in conformity with GAAP
consistently applied, subject to the absence of footnotes and year-end audit
adjustments. Since December 31, 2014, except as disclosed in filings with the
SEC prior to the date of this Guaranty or in the Form 10, there has been no
material adverse change in such financial condition or operations;

(g) The operations of the Guarantor and each Material Subsidiary comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the financial condition or operations of the
Guarantor;

(h) The Guarantor is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940;

(i) The Guarantor has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Guarantor, its Subsidiaries and their
respective officers and employees and to the knowledge of the Guarantor its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Guarantor, any Subsidiary
or, to the knowledge of the Guarantor or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Guarantor, any agent of the Guarantor or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person, except to the extent the Guarantor or

 

9



--------------------------------------------------------------------------------

such Subsidiary is licensed by the appropriate Sanctions-administering authority
to engage in the applicable transaction with such Sanctioned Person or is
otherwise permitted to do so by U.S. law. No Borrowing or Letter of Credit, use
of proceeds or other transaction contemplated by the Credit Agreement will
violate Anti-Corruption Laws or applicable Sanctions; and

(j) Neither the Guarantor nor any of its Subsidiaries is engaged as a
substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Guarantor or any Subsidiary which is subject to any arrangement (as such term is
used in Section 221.2(g) of Regulation U issued by the Board of Governors of the
Federal Reserve System) hereunder is less than an amount equal to twenty-five
percent (25%) of the value of all assets of the Guarantor and/or such Subsidiary
subject to such arrangement.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of this Guaranty and on
the date of each Notice of Borrowing (except to the extent any such
representation or warranty is stated to relate solely to an earlier date and
other than subsections (e), (f) and (g) hereof) with respect to each Advance
under the Credit Agreement on and as of such Borrowing Date.

12. As long as this Guaranty shall continue in effect, the Guarantor shall:

(a) provide to the Agent in sufficient copies for distribution to each Bank:

(i) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) fifty-five (55) days after the end of each of the
first three (3) quarters of each fiscal year of the Guarantor, a Consolidated
balance sheet of the Guarantor and its Consolidated Subsidiaries as of the end
of such quarter and a Consolidated statement of income and cash flows (or
Consolidated statement of changes in financial position, as the case may be) of
the Guarantor and its Consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Guarantor (it being understood
that the certification provided by the chief financial officer pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002 is acceptable for this purpose);
provided, however, that at any time the Guarantor shall be subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Guarantor and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);

(ii) As soon as available and in any event within the earlier of (A) five
(5) days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) one hundred (100) days after the end of each fiscal year
of the Guarantor, a Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries as of the end of such year and a Consolidated
statement of income, cash flows and shareholder’s equity and comprehensive
income of the Guarantor

 

10



--------------------------------------------------------------------------------

and its Consolidated Subsidiaries for such fiscal year and accompanied by a
report of PricewaterhouseCoopers LLP, or other independent public accountants of
nationally recognized standing, on the results of their examination of the
Consolidated annual financial statements of the Guarantor and its Consolidated
Subsidiaries, which report shall be unqualified as to a “going concern” or like
qualification or exception or as to the scope of such audit or shall be
otherwise reasonably acceptable to the Majority Banks; provided further, that at
any time the Guarantor shall be subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the annual balance sheets and statements on Form
10-K of the Guarantor and its Consolidated Subsidiaries for such annual period
as filed with the SEC shall be deemed to satisfy the requirements of this
clause (ii);

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Guarantor files with the SEC under the Exchange Act;

provided, that such quarterly and annual financial statements and reports filed
with the SEC required pursuant to clauses (i), (ii) and (iii) above shall be
deemed delivered to the Administrative Agent on the earlier of the date such
statements or reports are available at (i) www.sec.gov and (ii) the Guarantor’s
website at www.baxter.com;

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Guarantor
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Guarantor proposes to take with respect thereto, and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenants contained in Sections 12(m) (if applicable) and
12(n); and

(v) As soon as possible, and in any event within five Business Days after the
Guarantor shall become aware of the occurrence of any Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of the
Guarantor setting forth details of such Event of Default or event and the action
which the Guarantor proposes to take with respect thereto.

(b) Pay and discharge, and cause each Material Subsidiary to pay and discharge,
before the same shall become delinquent, (i) all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Guarantor nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim (x) which is being contested in good faith and by
proper proceedings and with respect to which the Guarantor shall have
established appropriate reserves in accordance with GAAP or (y) if the
non-payment thereof is not materially adverse to the financial condition or
operations of the Guarantor.

 

11



--------------------------------------------------------------------------------

(c) Maintain, and cause each Material Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by (or, as applicable, self-insure
in a manner and to an extent not inconsistent with conventions observed by)
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Guarantor or such Material Subsidiary operates.

(d) Preserve and maintain, and cause each Material Subsidiary to preserve and
maintain, its organizational existence, rights, and franchises, except as
otherwise permitted by Section 12(j); provided, however, that neither the
Guarantor nor any Material Subsidiary shall be required to preserve any right or
franchise if the Board of Directors of the Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of business of the
Guarantor or such Material Subsidiary, as the case may be, and that the loss
thereof is not materially adverse to the financial condition or operations of
the Guarantor.

(e) Comply, and cause each Material Subsidiary to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws), noncompliance with which would
materially adversely affect the financial condition or operations of the
Guarantor.

(f) Keep, and cause each Material Subsidiary to keep, proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Guarantor and each Material
Subsidiary sufficient to prepare financial statements in accordance with GAAP.

(g) [reserved];

(h) Not suffer to exist, create, assume or incur, or permit any of its Material
Subsidiaries to suffer to exist, create, assume or incur, any Security Interest,
or assign, or permit any of its Material Subsidiaries to assign, any right to
receive income, in each case to secure Debt or any other obligation or
liability, other than:

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Guarantor;

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reasonable reserves have been established;

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license;

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or

 

12



--------------------------------------------------------------------------------

governmental charges or levies already delinquent but the validity of which is
being contested in good faith and for which reasonable reserves have been
established in accordance with GAAP;

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, the related judgment does not constitute an
Event of Default under Section 9.01(g) of the Credit Agreement;

(vi) Landlords’ liens on fixtures located on premises leased by the Guarantor or
one of its Material Subsidiaries in the ordinary course of business;

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent;

(viii) Any Security Interest arising by reason of deposits to qualify the
Guarantor or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws;

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest;

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date;

(xi) Security Interests on (A) property of a corporation or firm existing at the
time such corporation or firm is merged or consolidated with the Guarantor or
any Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Guarantor or a Subsidiary; or
(B) property comprising machinery, equipment or real property acquired by the
Guarantor or any of its Subsidiaries, which Security Interests shall have
existed at the time of such acquisition and secure obligations assumed by the
Guarantor or such Subsidiary in connection with such acquisition; provided that
the Security Interests of the type described in this paragraph (xi) shall not
attach to or affect property owned by the Guarantor or such Subsidiary prior to
the event referred to in this paragraph (xi);

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Guarantor or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (together with rights
and assets

 

13



--------------------------------------------------------------------------------

related thereto, any of the foregoing being a “Receivable”) owing to the
Guarantor or any Subsidiary or any interest in any of the foregoing (together in
each case with any collections and other proceeds thereof and any collateral,
guaranties or other property or claims in favor of the Guarantor or such
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding principal amount of the investment or claim held by
purchasers, assignees or other transferees of (or of interests in) such
Receivables (as determined by the Guarantor using any reasonable methods as of
the time any such investment is made or claim is incurred) shall not exceed an
amount equal to ten percent (10%) of the Consolidated total assets of the
Guarantor and its Consolidated Subsidiaries at such time;

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions;

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money;

(xv) Any Security Interest granted by the Guarantor or any Material Subsidiary
of the Guarantor; provided, that (i) the property which is subject to such
Security Interest is a parcel of real property, a manufacturing plant,
manufacturing equipment, a warehouse, or an office building hereafter acquired,
constructed, developed or improved by the Guarantor or such Material Subsidiary,
and (ii) such Security Interest is created prior to or contemporaneously with,
or within 120 days after (x) in the case of acquisition of such property, the
completion of such acquisition and (y) in the case of the construction,
development or improvement of such property, the later to occur of the
completion of such construction, development or improvement or the commencement
of operations, use or commercial production (exclusive of test and start-up
periods) of such property, and such Security Interest secures or provides for
the payment of all or any part of the acquisition cost of such property or the
cost of construction, development or improvement thereof, as the case may be;

(xvi) Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Guarantor or any Material Subsidiary;

 

14



--------------------------------------------------------------------------------

(xvii) Any Security Interest that secures an obligation owed to the United
States of America or any state, territory or possession of the United States of
America, any political subdivision of any of the foregoing or the District of
Columbia (each, a “Governmental Entity”) in connection with a bond or other
obligation issued by a Governmental Entity to finance the construction or
acquisition by the Guarantor or any Material Subsidiary of any manufacturing
plant, warehouse, office building or parcel of real property (including
fixtures);

(xviii) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Guarantor;

(xix) Security Interests of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business; and

(xx) Any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest referred to in the foregoing paragraphs (i)
through (xix), provided that the principal amount of Debt or any other
obligation or liability secured by such Security Interest shall not exceed the
principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

Notwithstanding the foregoing provisions of this Section 12(h) (but without
limiting or affecting the provisions of Section 12(m)), the Guarantor and its
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing paragraphs (i) through (xx)), provided that the aggregate
amount of such Secured Debt, together with the aggregate amount of all other
Secured Debt (not including Secured Debt permitted to be secured under the
foregoing paragraphs (i) through (xx)) of the Guarantor and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after July 1, 2015, does not at such time exceed 10% of Consolidated Net
Tangible Assets.

(i) [reserved];

(j) (i) Not merge or consolidate with or into, or Transfer Assets to, any
Person, except that the Guarantor may (A) merge or consolidate with any
corporation, including any Subsidiary, which is a U.S. Corporation and
(B) Transfer Assets to any Subsidiary which is a U.S. Corporation; provided, in
each case described in clause (A) and (B) above, that (x) immediately after
giving effect to such transaction, no event shall have occurred and be

 

15



--------------------------------------------------------------------------------

continuing which constitutes an Event of Default or Unmatured Event of Default
and (y) in the case of any merger or consolidation to which the Guarantor shall
be a party, the survivor of such merger or consolidation shall be the Guarantor;
and

(ii) Not permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or Unmatured Event of Default.

For purposes of this Section 12(j): “Transfer Assets” means, when referring to
the Guarantor, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Guarantor or of the Guarantor and its Subsidiaries considered
as a whole and means, when referring to a Material Subsidiary, the conveyance,
transfer, lease or other disposition (whether in one transaction or in a series
of transactions) of all or substantially all of the assets of such Material
Subsidiary; and “U.S. Corporation” means a corporation organized and existing
under the laws of the United States, any state thereof or the District of
Columbia.

(k) Not permit any Borrower to request any Advance or Letter of Credit, and not
permit any Borrower to use, and procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transactions of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent licensed by the appropriate Sanctions-administering
authority to engage in the applicable transaction with such Sanctioned Person
or, as applicable, in such Sanctioned Country or otherwise permitted by U.S.
law, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party to the Credit Agreement.

(l) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Guarantor, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(m) Not permit the Net Leverage Ratio to be greater than (1) 5.00 to 1.00 at the
end of any fiscal quarter until and including December 31, 2015, (2) 4.75 to
1.00 at the end of the fiscal quarters ending on March 31, 2016, June 30, 2016
and September 30, 2016, (3) 4.25 to 1.00 at the end of the fiscal quarter ending
December 31, 2016 and (4) 3.50 to 1.00 at the end of any fiscal quarter ending
thereafter; provided that the ratio in this clause (4) shall be increased to
4.00 to 1.00 for the four fiscal quarter ends next following the consummation of
any Material Acquisition.

(n) Not permit the Interest Coverage Ratio to be less than 3.00 to 1.00 as of
the end of each fiscal quarter.

 

16



--------------------------------------------------------------------------------

13. Subject to the provisions of Section 9 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Obligations
have been paid in full and the other conditions of this Guaranty have been
satisfied.

14. In addition to and without limitation of any rights, powers or remedies of
the Agent or the Banks under applicable law, any time after maturity of the
Guaranteed Obligations, whether by acceleration or otherwise, the Agent or any
of the Banks may, in its sole discretion, with notice after the fact to the
Guarantor (provided that any failure to give such notice shall not affect the
validity of any such appropriation or application referred to herein) and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of any Guaranteed Obligations
(a) any indebtedness due or to become due from the Banks to the Guarantor, and
(b) any moneys, credits or other property belonging to the Guarantor (including
all account balances, whether provisional or final and whether or not collected
or available) at any time held by or coming into the possession of any of the
Agent or any Bank whether for deposit or otherwise.

15. The Guarantor agrees to pay all reasonable and documented out-of-pocket
costs, fees and expenses (including reasonable fees and out-of-pocket expenses
of outside counsel) incurred by the Banks in collecting or enforcing the
obligations of the Guarantor under this Guaranty.

16. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Agent, the Banks and their successors and
assigns. All references herein to the Banks shall for all purposes also include
all assignees of any Bank. All references herein to any Borrower shall be deemed
to include its successors and assigns including a receiver, trustee or debtor in
possession of or for such Borrower.

17. THIS GUARANTY SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK, AND
SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF THE AGENT, THE BANKS AND
THE GUARANTOR DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD
TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

18. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

19. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be in writing by facsimile, U.S. mail or overnight courier and addressed
or delivered to such party (a) if to the Agent or the Banks, at their respective
addresses set forth in the Credit Agreement, or (b) if to the Guarantor, at its
address indicated on Exhibit A hereto, or to such other address as the Agent,
any of the Banks or the Guarantor designates to the other in writing. All
notices by United States mail shall be sent certified mail, return receipt
requested. All notices hereunder shall be effective upon delivery or refusal of
receipt; provided, that any notice transmitted by facsimile shall be deemed
given when transmitted.

 

17



--------------------------------------------------------------------------------

20. Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 9.01 of the Credit Agreement to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 9.01
of the Credit Agreement, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under the Loan Documents, irrespective of whether or
not such Bank shall have made any demand under the Loan Documents and of whether
or not such obligations may be matured. Each Bank agrees promptly to notify the
Guarantor after any such set-off and application made by such Bank, but the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section are in addition to other
rights and remedies (including other rights of set-off) which such Bank may
have.

21. THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

22. The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty, or for recognition or enforcement of any
judgment, and the Guarantor hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Agent may otherwise have to bring any
action or proceeding relating to this Guaranty against the Guarantor or its
properties in the courts of any jurisdiction.

23. The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in the first
sentence of the preceding paragraph. The Guarantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

18



--------------------------------------------------------------------------------

24. The Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 19. Nothing in this Guaranty will affect the
right of any Person to serve process in any other manner permitted by law.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the date
first written above.

 

BAXTER INTERNATIONAL INC. By:

 

Name:

 

Title:

 

[signature page to Baxter Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A

Baxter International Inc.

One Baxter Parkway, DF6-4E

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (224) 948-3212

Telecopy: (224) 948-2624



--------------------------------------------------------------------------------

Exhibit 5.20

FORM OF

DESIGNATION LETTER

            ,         

J.P. Morgan Europe Limited,

as Administrative Agent for the

Banks parties to the Credit

Agreement referred to below

Floor 6, 25 Bank Street, Canary Wharf,

London, United Kingdom, E14 5JP

Attention: [                    ]

Ladies and Gentlemen:

We refer to the Credit Agreement (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”)
dated as of July 1, 2015 among Baxter Healthcare SA, Baxter World Trade SPRL,
the Banks parties thereto and J.P. Morgan Europe Limited, as Administrative
Agent. Unless otherwise defined herein, capitalized terms used in this
Designation Letter have the meanings ascribed thereto in the Credit Agreement.

Baxter International Inc. (the “Guarantor”) hereby designates
[                    ] (the “New Borrower”), a Wholly-Owned Subsidiary of the
Guarantor and a [corporation duly incorporated under the laws of
[                    ], as a “Borrower” in accordance with Section 5.20 of the
Credit Agreement until such designation is terminated in accordance with
Section 5.21 of the Credit Agreement.

The New Borrower hereby accepts the above designation and hereby expressly and
unconditionally accepts the obligations of a Borrower under the Credit Agreement
and agrees and confirms that, upon your execution and return to the Borrower of
the enclosed copy of this letter following the approval of this designation by
each of the Banks, the New Borrower shall be a Borrower for purposes of the
Credit Agreement and agrees to be bound by and perform and comply with the terms
and provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower.

The Guarantor hereby represents and warrants to the Administrative Agent and
each Bank that, before and after giving effect to this Designation Letter,
(i) the representations and warranties set forth in Article VII of the Credit
Agreement and Section 11 of the Guaranty are true and correct on the date hereof
as if made on and as of the date hereof, and (ii) no Event of Default or
Unmatured Event of Default has occurred and is continuing. The New Borrower
represents and

 

Exhibit 5.20



--------------------------------------------------------------------------------

warrants that, in so far as they relate to the New Borrower, each of the
representations and warranties set forth in Article VII of the Credit Agreement
is true and correct on the date hereof as if made on and as of the date hereof.
This Designation Letter shall be governed by, and construed in accordance with,
the internal laws (without regard to the conflict of laws provisions) of the
State of New York. Without limiting any other provisions hereof, the New
Borrower hereby submits to jurisdiction and makes the waivers and otherwise in
all aspects agrees to the terms of Sections 11.09(a), (b) and (c) of the Credit
Agreement as if fully set forth herein.

The Guarantor hereby (a) agrees that henceforth the New Borrower shall be a
“Borrower” for all purposes of the Guaranty, (b) agrees that all obligations of
the New Borrower under or relating to the Credit Agreement (including all
obligations in respect of the payment of principal, interest and other amounts)
shall constitute “Guaranteed Obligations” under the Guaranty and (c) reaffirms
all terms and conditions of the Guaranty.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DESIGNATION LETTER BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

Very truly yours, BAXTER INTERNATIONAL INC. By:

 

Name:

 

Title:

 

[NEW BORROWER] By

 

Name:

 

Title:

 

 

Exhibit 5.20



--------------------------------------------------------------------------------

Exhibit 11.06

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

 

1.         Assignor:

 

2. Assignee:

 

[and is an Affiliate/Approved Fund of [identify Bank]1] 3. Borrower: Baxter
Healthcare SA and Baxter World Trade SPRL

 

1  Select as applicable.



--------------------------------------------------------------------------------

4.            Administrative Agent:   J.P. Morgan Europe Limited, as the
administrative agent under the Credit Agreement 5.    Credit Agreement: Credit
Agreement dated as of July 1, 2015 among Baxter Healthcare SA, Baxter World
Trade SPRL, the Banks party thereto and J.P. Morgan Europe Limited, as
Administrative Agent (the “Credit Agreement”) 6.    Assigned Interest:  

 

Aggregate Amount of
Commitment/Advances
for all Banks    Amount of
Commitment/Advances
Assigned      Percentage of
Commitment/Advances
Assigned2   $                $                           %  $                $
                          %  $                $                           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Guarantor and their affiliates
and their related parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Banks thereunder.



--------------------------------------------------------------------------------

[Consented to and Accepted:]3 J.P. MORGAN EUROPE LIMITED, as Administrative
Agent By

 

Title: [Consented to:]4 BAXTER HEALTHCARE SA, as Borrower By

 

Title: BAXTER WORLD TRADE SPRL, as Borrower By

 

Title:

 

3  If required by the terms of the Credit Agreement.

4  If required by the terms of the Credit Agreement and so long as no Event of
Default has occurred and is continuing.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other document or instrument delivered in connection
therewith, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other document or instrument
delivered in connection therewith or any collateral thereunder, (iii) the
financial condition of the Borrower, the Guarantor, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
any other document or instrument delivered in connection therewith or (iv) the
performance or observance by the Borrower, the Guarantor, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other document or instrument
delivered in connection therewith.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 11(f) of the Guaranty and any later financial statements
delivered pursuant to Section 6.01(g)(ii) of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a non-U.S. Bank,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Bank.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter Healthcare SA, Baxter World Trade SPRL and each lender
from time to time party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the loan(s) (as well as any Note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter Healthcare SA, Baxter World Trade SPRL and each lender
from time to time party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter Healthcare SA, Baxter World Trade SPRL and each lender
from time to time party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 1, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Baxter Healthcare SA, Baxter World Trade SPRL and each lender
from time to time party thereto.

Pursuant to the provisions of Section 5.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the loan(s)
(as well as any Note(s) evidencing such loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such loan(s) (as well as any Note(s) evidencing such
loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other loan document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK] By: Name: Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

Schedule 1.01

COMMITMENTS

 

Bank

   Amount of
Commitment  

Breakdown on record with the Borrowers.

     

 

 

 

Total

€ 200,000,000      

 

 

 

L/C COMMITMENTS

 

Bank

   Amount of
Commitment  

Breakdown on record with the Borrowers.

     

 

 

 

Total

€ 30,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.02

Lending Office

On file with Administrative Agent



--------------------------------------------------------------------------------

Schedule 1.03

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 5

PRICING MATRIX

The Facility Fee Rate, Applicable Margin, and the Letter of Credit Fee Rate,
respectively, shall be determined in accordance with the table below (in basis
points per annum) and the other provisions of this Schedule 5 on the basis of
the publicly announced ratings (“Credit Ratings”) by Moody’s, S&P and Fitch on
the Guarantor’s senior unsecured Debentures, the applicable rate to change when
and as such Credit Ratings change.

 

     Level I    Level II    Level III    Level IV    Level V    Level VI

Reference Rating (Moody’s/S&P/Fitch)

   ³ A2 / A


/ A

   ³ A3 / A-


/ A-

   ³Baa1 /


BBB+ /

BBB+

   ³Baa2 /


BBB /

BBB

   ³Baa3 /


BBB- /

BBB-

   < Baa3-


/ BBB- /

BBB-

Facility Fee Rate

   7.5    10.0    12.5    15.0    17.5    25.0

Applicable Margin

   80.0    90.0    100.0    110.0    120.0    150.0

Letter of Credit Fee Rate

   80.0    90.0    100.0    110.0    120.0    150.0

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Fitch Rating” means, at any time, the rating issued by Fitch Ratings Inc. or
any successor, and then in effect with respect to the Guarantor’s senior
unsecured long-term debt securities without third-party credit enhancement.

“Level I Status” exists at any date if, on such date, the Guarantor has Ratings
that are better than or equal to at least two of the following three Ratings:
(i) Moody’s Rating of A2, (ii) S&P Rating of A and (iii) Fitch Rating of A.

“Level II Status” exists at any date if, on such date, (a) the Guarantor has not
qualified for Level I Status and (b) the Guarantor has Ratings that are better
than or equal to at least two of the following three Ratings: (i) Moody’s Rating
of A3, (ii) S&P Rating of A- and (iii) Fitch Rating of A-.

“Level III Status” exists at any date if, on such date, (a) the Guarantor has
not qualified for Level I Status or Level II Status and (b) the Guarantor has
Ratings that are better than or equal to at least two of the following three
Ratings: (i) Moody’s Rating of Baa1, (ii) S&P Rating of BBB+ and (iii) Fitch
Rating of BBB+.



--------------------------------------------------------------------------------

“Level IV Status” exists at any date if, on such date, (a) the Guarantor has not
qualified for Level I Status, Level II Status or Level III Status and (b) the
Guarantor has Ratings that are better than or equal to at least two of the
following three Ratings: (i) Moody’s Rating of Baa2, (ii) S&P Rating of BBB and
(iii) Fitch Rating of BBB.

“Level V Status” exists at any date if, on such date, (a) the Guarantor has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (b) the Guarantor has Ratings that are better than or equal to at
least two of the following three Ratings: (i) Moody’s Rating of Baa3, (ii) S&P
Rating of BBB- and (iii) Fitch Rating of BBB-.

“Level VI Status” exists at any date if, on such date, the Guarantor has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. or any successor, and then in effect with respect to the
Guarantor’s senior unsecured long-term debt securities without third-party
credit enhancement.

“Rating” means Moody’s Rating, S&P Rating or Fitch Rating.

“S&P Rating” means, at any time, the rating issued by Standard and Poor’s
Financial Services, LLC or any successor, and then in effect with respect to the
Guarantor’s senior unsecured long-term debt securities without third-party
credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Facility Fee Rate, Applicable Margin and Letter of Credit Fee Rate shall be
determined in accordance with the foregoing table based on the Guarantor’s
Status as determined from its then-current Ratings; provided that if at any time
there is a split in the Ratings issued by Moody’s, S&P and Fitch, then
notwithstanding the foregoing, Status shall be based upon the two Ratings upon
which the highest Status applies (with Level I Status being the highest and
Level VI Status being the lowest), unless (1) the lowest Rating is more than one
tier lower than the other two Ratings, in which case Status shall be one level
lower than the otherwise applicable Status and (2) the Ratings issued by
Moody’s, S&P and Fitch are all in different tiers, in which case Status shall be
determined by the second highest of the three Ratings. The credit rating in
effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date. Subject to the following sentence, until
January 4, 2016, Status shall be deemed to be the lower of Level III Status and
the Status otherwise applicable pursuant to the above. If the Guarantor does not
have at least two of the three Ratings, Level VI Status shall apply.